Exhibit 10.1

 

 

 

MATSON, INC.

 

 

$105,000,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES B SENIOR GUARANTEED NOTES DUE
2020

 

$77,500,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES C-1 SENIOR GUARANTEED NOTES DUE
2023

 

$55,000,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES C-2 SENIOR GUARANTEED NOTES DUE
2027

 

$37,500,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES C-3 SENIOR GUARANTEED NOTES DUE
2032

 

$200,000,000 ORIGINAL PRINCIPAL AMOUNT OF SERIES D SENIOR GUARANTEED NOTES DUE
2031

 

and

 

REVOLVING PRIVATE SHELF FACILITY

 

 

THIRD AMENDED AND RESTATED NOTE PURCHASE

AND PRIVATE SHELF AGREEMENT

 

September 14, 2016

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

BACKGROUND; EXISTING NOTES; AUTHORIZATION OF NOTES

1

 

 

 

 

1A.

Amendment and Restatement

1

 

1B.

Existing Notes

1

 

1C.

Authorization of Issue of Series D Notes

2

 

1D.

Authorization of Issue of Shelf Notes

2

 

 

 

2.

PURCHASE AND SALE OF NOTES

2

 

 

 

 

2A.

Purchase and Sale of Series D Notes

2

 

2B.

Purchase and Sale of Shelf Notes

3

 

 

 

3.

CONDITIONS

7

 

 

 

 

3A.

CONDITIONS TO EFFECTIVENESS OF AGREEMENT

7

 

3B.

CONDITIONS TO EACH CLOSING

7

 

 

 

4.

PREPAYMENTS

9

 

 

 

 

4A.

Required Prepayments of Notes

9

 

4B.

Optional Prepayment with Yield-Maintenance Amount

10

 

4C.

Notice of Optional Prepayment

10

 

4D.

Application of Prepayments

11

 

4E.

Retirement of Notes

11

 

 

 

5.

AFFIRMATIVE COVENANTS

11

 

 

 

 

5A.

Financial Statements

11

 

5B.

Inspection of Property

13

 

5C.

Information Required by Rule 144A

13

 

5D.

Maintenance of Properties; Insurance

13

 

5E.

United States Citizen

14

 

5F.

Environmental and Safety Laws

14

 

5G.

Equal and Ratable Liens

14

 

5H.

Subsequent Guarantors; Release of Guarantors

14

 

5I.

Collateral

15

 

 

 

6.

NEGATIVE COVENANTS

16

 

 

 

 

6A.

Financial Covenants

16

 

6B.

Restricted Payments Limitation

17

 

6C.

Lien and Other Restrictions

17

 

6D.

Economic Sanctions, Etc.

21

 

 

 

7.

EVENTS OF DEFAULT

21

 

 

 

 

7A.

Acceleration

21

 

7B.

Rescission of Acceleration

24

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

7C.

Notice of Acceleration or Rescission

24

 

7D.

Other Remedies

24

 

 

 

8.

REPRESENTATIONS, COVENANTS AND WARRANTIES

24

 

 

 

 

8A.

Organization

24

 

8B.

Financial Statements

25

 

8C.

Actions Pending

25

 

8D.

Outstanding Debt

26

 

8E.

Title to Properties

26

 

8F.

Taxes

26

 

8G.

Conflicting Agreements and Other Matters

26

 

8H.

Offering of the Notes

26

 

8I.

Use of Proceeds; Regulation U, Etc.

27

 

8J.

ERISA

27

 

8K.

Governmental Consent

27

 

8L.

Holding Company and Investment Company Status

28

 

8M.

Possession of Franchises, Licenses, Etc.

28

 

8N.

Environmental and Safety Matters

28

 

8O.

Employee Relations

28

 

8P.

Shipping-Related Legislation

28

 

8Q.

Disclosure

28

 

8R.

Foreign Assets Control Regulations, Etc.

29

 

 

 

9.

REPRESENTATIONS OF THE PURCHASERS

29

 

 

 

 

9A.

Nature of Purchase

30

 

9B.

Source of Funds

30

 

9C.

Experience and Information

32

 

9D.

Rule 144

32

 

9E.

Legends

32

 

 

 

10.

DEFINITIONS; ACCOUNTING MATTERS

33

 

 

 

 

10A.

Yield-Maintenance Terms

33

 

10B.

Other Terms

34

 

10C.

Accounting Principles, Terms and Determinations; Changes in GAAP

47

 

 

 

11.

MISCELLANEOUS

47

 

 

 

 

11A.

Note Payments

47

 

11B.

Expenses

48

 

11C.

Consent to Amendments

48

 

11D.

Form, Registration, Transfer and Exchange of Notes

49

 

11E.

Persons Deemed Owners; Participations

50

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

11F.

Survival of Representations and Warranties; Entire Agreement; No Novation

50

 

11G.

Successors and Assigns

50

 

11H.

Independence of Covenants

50

 

11I.

Notices

50

 

11J.

Descriptive Headings

51

 

11K.

Satisfaction Requirement

51

 

11L.

Governing Law

51

 

11M.

Payments Due on Non-Business Days

51

 

11N.

Severability

52

 

11O.

Jurisdiction and Process; Waiver of Jury Trial

52

 

11P.

Counterparts

53

 

11Q.

Binding Agreement

53

 

11R.

Confidentiality

53

 

Schedules and Exhibits

 

Information Schedule

Purchaser Schedules

Exhibit A-1

—

Form of Series D Note

Exhibit A-2

—

Form of Shelf Note

Exhibit B

—

Form of Funding Instruction Letter

Exhibit C

—

Form of Request for Purchase

Exhibit D

—

Form of Confirmation of Acceptance

Exhibit E-1

—

Form of Security Agreement

Exhibit E-2

—

Form of Security Agreement

Schedule 4A(3)

—

Required Prepayments of Series D Notes

Schedule 6C(1)

—

Existing Liens

Schedule 8A

—

Material Subsidiaries/Material Domestic Subsidiaries

Schedule 8G

—

Agreements Restricting Incurrence of Debt

 

iii

--------------------------------------------------------------------------------


 

MATSON, INC.
1411 Sand Island Parkway
Honolulu, Hawaii 96819

 

As of September 14, 2016

 

PGIM, Inc.

Each Prudential Affiliate (as hereinafter defined) which is

a signatory of this Agreement or becomes bound by certain

provisions of this Agreement as hereinafter provided

 

c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, CA 90067

 

Ladies and Gentlemen:

 

The undersigned, Matson, Inc., a Hawaii corporation (the “Company”), hereby
agrees with you as set forth below.

 

1.             BACKGROUND; EXISTING NOTES; AUTHORIZATION OF NOTES.

 

1A.          Amendment and Restatement.  Effective as of the satisfaction of
each condition precedent set forth in paragraph 3A, this Agreement amends,
restates and replaces in its entirety that certain Second Amended and Restated
Note Agreement, dated as of June 4, 2012 (as amended, supplemented or otherwise
modified immediately prior to the time of such effectiveness, the “Prior
Agreement”), by and between the Company, on the one hand, and the holders of the
Series B Notes and the Series C Notes, on the other hand.

 

Certain capitalized terms used in this Agreement are defined in paragraph 10;
references to a “paragraph” are, unless otherwise specified, to one of the
paragraphs of this Agreement, and references to an “Exhibit” or “Schedule” are,
unless otherwise specified, to one of the exhibits or schedules to this
Agreement.

 

1B.          Existing Notes.  Pursuant to the Original Agreement, Matson
Navigation issued its 4.79% Series B Senior Secured Notes due May 19, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series B Notes”, such term to include any such notes issued in substitution or
exchange therefor pursuant to paragraph 11D of the Original Agreement, the Prior
Agreement or this Agreement) in the aggregate original aggregate principal
amount of $105,000,000.  Effective as of June 29, 2012:  (i) the coupon of the
Series B Notes was adjusted and fixed to 5.79% per annum, (ii) all Collateral
(as defined in the Original Agreement) was released, (iii) Matson Navigation
assigned and delegated to the Company, and the Company accepted such assignment
and delegation of, all of Matson Navigation’s rights and obligations in, to and
under the Series B Notes, and (iv) the holders of the Series B Notes received
the benefit of the guaranty provided by the Guarantors under the Multiparty
Guaranty.

 

--------------------------------------------------------------------------------


 

Pursuant to the Prior Agreement, on June 29, 2012 the Company issued:  (i) its
3.66% senior guaranteed promissory notes due June 29, 2023 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series C-1
Notes”, such term to include any such notes issued in substitution or exchange
therefor pursuant to paragraph 11D of the Prior Agreement or this Agreement) in
the original aggregate principal amount of $77,500,000; (ii) its 4.16% senior
guaranteed promissory notes due June 29, 2027 (as amended, restated,
supplemented or otherwise modified from time to time, the “Series C-2 Notes”,
such term to include any such notes issued in substitution or exchange therefor
pursuant to paragraph 11D of the Prior Agreement or this Agreement) in the
original aggregate principal amount of $55,000,000; and (iii) its 4.31% senior
guaranteed promissory notes due June 29, 2032 (as amended, restated,
supplemented or otherwise modified from time to time, the “Series C-3 Notes”,
such term to include any such notes issued in substitution or exchange therefor
pursuant to paragraph 11D of the Prior Agreement or this Agreement) in the
original aggregate principal amount of $37,500,000.  The Series C-1 Notes, the
Series C-2 Notes and the Series C-3 Notes are referred to collectively herein as
the “Series C Notes” and the term “Series C Note” refers to any one of them.

 

1C.          Authorization of Issue of Series D Notes.  The Company has
authorized the issue of its 3.14% senior guaranteed promissory notes due
September 14, 2031 (as amended, restated, supplemented or otherwise modified
from time to time, the “Series D Notes”, such term to include any such notes
issued in substitution or exchange therefor pursuant to paragraph 11D of this
Agreement) in the aggregate principal amount of $200,000,000, to be dated the
date of issue thereof, and to be substantially in the form of Exhibit A-1
attached hereto.

 

1D.          Authorization of Issue of Shelf Notes.  The Company may authorize
the issue of its senior guaranteed promissory notes (as amended, restated,
supplemented or otherwise modified from time to time, the “Shelf Notes”, such
term to include any such notes issued in substitution or exchange therefor
pursuant to paragraph 11D of this Agreement), to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than
thirty years from the date of original issuance, to have an average life, in the
case of each Shelf Note so issued, of no more than fifteen years, to bear
interest on the unpaid balance thereof from the date thereof at the rate per
annum, and to have such other particular terms, as shall be set forth, in the
case of each Shelf Note so issued, in the Confirmation of Acceptance with
respect to such Shelf Note delivered pursuant to paragraph 2B(5), and to be
substantially in the form of Exhibit A-2 attached hereto.  The Series B Notes,
the Series C Notes, the Series D Notes and the Shelf Notes are referred to
collectively as the “Notes” and the term “Note” refers to any one of them. 
Notes which have (i) the same final maturity, (ii) the same principal prepayment
dates, (iii) the same principal prepayment amounts (as a percentage of the
original principal amount of each Note), (iv) the same interest rate, (v) the
same interest payment periods and (vi) the same date of issuance (which, in the
case of a Note issued in substitution or exchange for another Note, shall be
deemed for these purposes the date on which such Note’s ultimate predecessor
Note was issued), are herein called a “Series” of Notes.

 

2.             PURCHASE AND SALE OF NOTES.

 

2A.          Purchase and Sale of Series D Notes.  The Company hereby agrees to
sell to each Series D Note Purchaser and, subject to the terms and conditions
herein set forth, each Series D Note Purchaser agrees to purchase from the
Company the aggregate principal amount of Series D Notes set forth opposite such
Purchaser’s name in the Purchaser Schedules attached

 

2

--------------------------------------------------------------------------------


 

hereto at 100% of such aggregate principal amount.  At a closing on
September 14, 2016 (the “Series D Closing Day”) the Company will deliver to each
Series D Note Purchaser, at the offices of Vedder Price P.C. at 275 Battery
Street, Suite 2464, San Francisco, CA 94111, one or more Series D Notes,
registered in such Purchaser’s name (or, if specified in the Purchaser Schedule,
in the name of the nominee for such Purchaser specified in the Purchaser
Schedule), evidencing the aggregate principal amount of Series D Notes to be
purchased by such Purchaser and in the denomination or denominations specified
with respect to such Purchaser in the Purchaser Schedule against payment of the
purchase price thereof by transfer of immediately available funds, for credit to
such account or accounts as shall be specified in a letter on the Company’s
letterhead, in substantially the form of Exhibit B attached hereto, from the
Company to the Series D Note Purchasers delivered prior to the Series D Closing
Day.

 

2B.          Purchase and Sale of Shelf Notes.

 

2B(1).     Facility.  Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential and
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement.  The willingness of Prudential to consider such purchase of
Shelf Notes is herein called the “Facility”.  At any time, (i) $425,000,000,
minus (ii) the aggregate principal amount of the Notes then outstanding and all
other notes issued and sold under any other agreement by the Company or any
Subsidiary and held by Prudential or any Prudential Affiliate which are then
outstanding, minus (iii) the aggregate principal amount of Accepted Notes (as
hereinafter defined) which have not yet been purchased and sold hereunder prior
to such time, is herein called the “Available Facility Amount” at such time. 
NOTWITHSTANDING THE WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF
NOTES, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER
PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT
OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH
RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY
BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE. 
Notwithstanding anything to the contrary appearing herein, in no event shall any
Note be purchased under the Facility by a Prudential Affiliate described in
clause (i) of the definition thereof if, upon giving effect to such purchase and
the use of proceeds thereof, the aggregate principal amount of all Notes and any
other notes of the Company or any Subsidiary then outstanding and held by all
Prudential Affiliates described in such clause, would exceed $325,000,000.

 

2B(2).     Issuance Period.  Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary is not a Business Day, the Business Day next
preceding such anniversary) and (ii) the thirtieth day after Prudential shall
have given to the Company, or the Company shall have given to Prudential, a
written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day).  The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.

 

3

--------------------------------------------------------------------------------


 

2B(3).     Request for Purchase.  The Company may from time to time during the
Issuance Period make requests for purchases of Shelf Notes (each such request
being herein called a “Request for Purchase”).  Each Request for Purchase shall
be made to Prudential by telefacsimile or overnight delivery service, and shall
(i) specify the aggregate principal amount of Shelf Notes covered thereby, which
shall not be less than $10,000,000 and not be greater than the Available
Facility Amount at the time such Request for Purchase is made, (ii) specify the
principal amounts, final maturities, principal prepayment dates and amounts and
interest payment periods (quarterly or semiannual in arrears) of the Shelf Notes
covered thereby, (iii) specify the use of proceeds of such Shelf Notes,
(iv) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 5 Business Days after the making of such Request for Purchase and not more
than 90 days after the making of such Request for Purchase, (v) specify the
number of the account and the name and address of the depository institution to
which the purchase price of such Shelf Notes is to be transferred on the Closing
Day for such purchase and sale, (vi) certify that the representations and
warranties contained in paragraph 8 are true on and as of the date of such
Request for Purchase (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they shall be true on and as
of such earlier date) and that there exists on the date of such Request for
Purchase no Event of Default or Default, and (vii) be substantially in the form
of Exhibit C.  Each Request for Purchase shall be in writing and shall be deemed
made when received by Prudential.

 

2B(4).     Rate Quotes.  Not later than five Business Days after the Company
shall have given Prudential a Request for Purchase pursuant to paragraph 2B(3),
Prudential may, but shall be under no obligation to, provide to the Company by
telephone or telefacsimile, in each case between 9:30 a.m. and 1:30 p.m. New
York City local time (or such later time as Prudential may elect) interest rate
quotes for the several principal amounts, maturities, principal prepayment
schedules, and interest payment periods of Shelf Notes specified in such Request
for Purchase.  Each quote shall represent the interest rate per annum payable on
the outstanding principal balance of such Shelf Notes at which Prudential or a
Prudential Affiliate would be willing to purchase such Shelf Notes at 100% of
the principal amount thereof.

 

2B(5).     Acceptance.  Within two minutes after Prudential shall have provided
any interest rate quotes pursuant to paragraph 2B(4), or such shorter period as
Prudential may specify to the Company (such period herein called the “Acceptance
Window”), the Company may, subject to paragraph 2B(6), elect to accept such
interest rate quotes as to not less than $10,000,000 aggregate principal amount
of the Shelf Notes specified in the related Request for Purchase.  Such election
shall be made by an Authorized Officer of the Company notifying Prudential by
telephone or telefacsimile within the Acceptance Window that the Company elects
to accept such interest rate quotes, specifying the financial terms referred to
in clause (ii) of paragraph 2B(3) with respect to such Shelf Notes (each such
Note being herein called an “Accepted Note”) as to which such acceptance (herein
called an “Acceptance”) relates.  The day the Company notifies an Acceptance
with respect to any Accepted Notes is herein called the “Acceptance Day” for
such Accepted Notes.  Any interest rate quotes as to which Prudential does not
receive an Acceptance within the Acceptance Window shall expire, and no purchase
or sale of Shelf Notes hereunder shall be made based on such expired interest
rate quotes.  Subject to paragraph 2B(6) and the other terms and conditions
hereof, the Company agrees to sell to Prudential or a Prudential Affiliate, and
Prudential agrees to purchase, or to cause the purchase by a Prudential

 

4

--------------------------------------------------------------------------------


 

Affiliate of, the Accepted Notes at 100% of the principal amount of such Shelf
Notes.  As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Exhibit D (herein called a “Confirmation of Acceptance”).  If the Company
should fail to execute and return to Prudential within three Business Days
following receipt thereof from Prudential of a Confirmation of Acceptance with
respect to any Accepted Notes, Prudential may at its election at any time prior
to its receipt thereof cancel the closing with respect to such Accepted Notes by
so notifying the Company in writing.

 

2B(6).     Market Disruption.  Notwithstanding the provisions of paragraph
2B(5), if Prudential shall have provided interest rate quotes pursuant to
paragraph 2B(4) and thereafter prior to the time an Acceptance with respect to
such quotes shall have been notified to Prudential in accordance with paragraph
2B(5) the domestic market for U.S. Treasury securities or derivatives shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or
derivatives, then such interest rate quotes shall expire, and no purchase or
sale of Notes hereunder shall be made based on such expired interest rate
quotes.  If the Company thereafter notifies Prudential of the Acceptance of any
such interest rate quotes, such Acceptance shall be ineffective for all purposes
of this Agreement, and Prudential shall promptly notify the Company that the
provisions of this paragraph 2B(6) are applicable with respect to such
Acceptance.

 

2(B)(7).  Facility Closings.  Not later than 1:30 p.m. (New York City local
time) on the Closing Day for any Accepted Notes, the Company will deliver to
each Purchaser listed on the Purchaser Schedule relating thereto at the offices
of Vedder Price P.C., 275 Battery Street, Suite 2464, San Francisco, CA 94111
the Accepted Notes to be purchased by such Purchaser on such Closing Day in the
form of one or more Notes in authorized denominations as such Purchaser may
request, dated the applicable Closing Day and registered in such Purchaser’s
name (or in the name of its nominee), against payment of the purchase price
thereof by transfer of immediately available funds for credit to the account
specified by the Company in the Request for Purchase relating to such Notes.  If
the Company fails to tender to any Purchaser the Accepted Notes to be purchased
by such Purchaser on the scheduled Closing Day for such Notes as provided above
in this paragraph 2(B)(7), or any of the conditions specified in paragraph 3B
shall not have been fulfilled by the time required on such scheduled Closing
Day, the Company shall, prior to 2:30 p.m., New York City local time, on such
scheduled Closing Day notify Prudential (which notification shall be deemed
received by each Purchaser) in writing whether (i) such closing is to be
rescheduled (such rescheduled date to be a Business Day during the Issuance
Period not less than one Business Day and not more than 10 Business Days after
such scheduled Closing Day (the “Rescheduled Closing Day”)) and certify to
Prudential (which certification shall be for the benefit of each Purchaser) that
the Company reasonably believes that it will be able to comply with the
conditions set forth in paragraph 3B on such Rescheduled Closing Day and that
the Company will pay the Delayed Delivery Fee in accordance with paragraph
2B(8)(iii) or (ii) such closing is to be canceled.  In the event that the
Company shall fail to give such notice referred to in the preceding sentence,
Prudential (on behalf of each Purchaser) may at its election, at any time after
2:30 p.m., New York City local time, on such scheduled Closing Day, notify the
Company in writing that such closing is to be canceled. 

 

5

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary appearing in this Agreement, the
Company may not elect to reschedule a closing with respect to any Notes on more
than one occasion, unless Prudential shall have otherwise consented in writing.

 

2B(8).     Fees.

 

2B(8)(i).                Structuring Fee.  In consideration for the time, effort
and expense involved in the preparation, negotiation and execution of this
Agreement, the Company will pay to or as directed by Prudential on the Series D
Closing Day a fully earned and non-refundable fee in the aggregate amount of
$25,000 (herein called the “Structuring Fee”).

 

2B(8)(ii).               [Intentionally Omitted].

 

2B(8)(iii).              Delayed Delivery Fee.  If the closing of the purchase
and sale of any Accepted Notes is delayed for any reason beyond the original
Closing Day therefor, the Company agrees to pay to (or as directed by)
Prudential on the Cancellation Date or actual closing date of such purchase and
sale, a fee (herein called the “Delayed Delivery Fee”) calculated as follows:

 

(BEY - MMY) x DTS/360 x PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Note, “MMY” means Money Market Yield, i.e., the yield per annum on
a commercial paper investment of the highest quality selected by Prudential on
the date Prudential receives notice of the delay in the closing for such Note
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day (a new alternative investment being selected by Prudential each time
such closing is delayed); “DTS” means Days to Settlement, i.e., the number of
actual days elapsed from and including the original Closing Day with respect to
such Note to but excluding the date of such payment; and “PA” means Principal
Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made.  In no case shall the Delayed Delivery Fee be less
than zero.  Nothing contained herein shall obligate any Purchaser to purchase
any Accepted Note on any day other than the original Closing Day for such Note,
as the same may be rescheduled from time to time in compliance with paragraph
2B(7).

 

2B(8)(iv).              Cancellation Fee.  If (a) the Company at any time
notifies Prudential in writing that the Company is canceling the closing of the
purchase and sale of any Accepted Note, or (b) if Prudential notifies the
Company in writing under the circumstances set forth in the last sentence of
paragraph 2B(5) or the penultimate sentence of paragraph 2B(7) that the closing
of the purchase and sale of any Accepted Note is to be canceled, or (c) the
closing of the purchase and sale of any Accepted Note is not consummated on or
prior to the last day of the Issuance Period (the date of any such notification,
or the last day of the Issuance Period, as the case may be, being herein called
the “Cancellation Date”), the Company agrees to pay to Prudential in immediately
available funds an amount (the “Cancellation Fee”) calculated as follows:

 

PI x PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on

 

6

--------------------------------------------------------------------------------


 

the Cancellation Date over the bid price (as determined by Prudential) of the
Hedge Treasury Notes(s) on the Acceptance Day for such Accepted Note by (b) such
bid price; and “PA” has the meaning ascribed to it in paragraph 2B(8)(iii).  The
foregoing bid and ask prices shall be as reported by such publicly available
source of such market data as is then customarily utilized by Prudential.  Each
price shall be based on a U.S. Treasury security having a par value of $100.00
and shall be rounded to the second decimal place.  In no case shall the
Cancellation Fee be less than zero.

 

3.             CONDITIONS.  The effectiveness of this Agreement and the
amendment and restatement of the Prior Agreement effected hereby is subject to
the satisfaction of the conditions set forth in paragraph 3A, and the obligation
of any Purchaser to purchase and pay for the Series D Notes or any Shelf Notes
to be purchased by such Purchaser is subject to the satisfaction, on or before
the applicable Closing Day, of the conditions set forth in paragraph 3B:

 

3A.          CONDITIONS TO EFFECTIVENESS OF AGREEMENT.

 

3A(1).     This Agreement; Reaffirmation.  Each of the parties hereto shall have
duly executed and delivered this Agreement, and each Guarantor shall have
executed and delivered the reaffirmation of its obligations under the Multiparty
Guaranty set forth below the signature blocks of the parties hereto.

 

3A(2).     Other Amendment(s).  The Company shall have delivered to Prudential a
copy of any fully executed modification to the Bank Credit Agreement or any
Other Note Agreement if any such modification corresponds or otherwise relates
to the modifications effected in this Agreement.

 

3A(3).     Designation under Intercreditor Agreement.  Prudential shall have
received a copy of the Company’s written designation of the holders of the
Series B Notes, the Series C Notes and the Series D Notes as “Additional
Creditors” (as defined in the Intercreditor Agreement), together with a
Counterpart (as defined in the Intercreditor Agreement) executed by each such
holder, with each of the foregoing having been prepared and delivered in
accordance with Section 10 of the Intercreditor Agreement.

 

3A(4).     Fees and Expenses.  Without limiting the provisions of paragraph 11B
hereof, the Company shall have paid in immediately available funds (i) the
Structuring Fee, and (ii) the reasonable and documented fees, charges and
disbursements of special counsel to the Purchasers to the extent invoiced by no
later than one (1) day prior to the date of this Agreement.

 

3B.          CONDITIONS TO EACH CLOSING.

 

3B(1).     Certain Documents.  Each Purchaser shall have received the following,
each dated the applicable Closing Day (unless otherwise specified):

 

(i)            the Note(s) to be purchased by such Purchaser;

 

(ii)           a copy of the Company’s written designation of the holders of the
Notes to be purchased and sold on the applicable Closing Day (other than the
Series D Closing Day) as “Additional Creditors” (as defined in the Intercreditor
Agreement), together with

 

7

--------------------------------------------------------------------------------


 

a Counterpart (as defined in the Intercreditor Agreement) executed by each such
holder, with each of the foregoing having been prepared and delivered in
accordance with Section 10 of the Intercreditor Agreement;

 

(iii)          a favorable opinion of (a) Gibson, Dunn & Crutcher LLP, special
counsel to the Credit Parties, in form and substance satisfactory to such
Purchaser, and (b) Goodsill Anderson Quinn & Stifel, special counsel to the
Credit Parties, in form and substance satisfactory to such Purchaser, (the
Company hereby directs each such counsel to deliver such opinion, agrees that
the issuance and sale of any Notes will constitute a reconfirmation of such
direction, and understands and agrees that each Purchaser receiving such an
opinion is hereby authorized to rely on such opinion);

 

(iv)          a favorable opinion of Vedder Price P.C., special counsel to the
Purchasers, satisfactory to such Purchaser as to such matters incident to the
matters herein contemplated as it may reasonably request;

 

(v)           certified copies of the resolutions of the Board of Directors (or
Board of Managers or other similar authorizing body) of each Credit Party
authorizing the execution and delivery of the Transaction Documents to which
such Person is a party (including, in the case of the Company, the issuance,
execution and delivery of the applicable Series of Notes), and of all documents
evidencing other necessary corporate or similar action and governmental
approvals, if any, with respect to this Agreement, the Notes and the other
Transaction Documents;

 

(vi)          a certificate of the Secretary or an Assistant Secretary and one
other officer of each Credit Party certifying the names and true signatures of
the officers of such Person authorized to sign the Transaction Documents to
which such Person is a party and the other documents to be delivered hereunder,
or a certificate of a Responsible Officer certifying that there have been no
changes to such officers since the last date of delivery to the Purchasers;

 

(vii)         certified copies of the articles of incorporation and bylaws (or
similar constitutive documents) of each Credit Party, or a certificate of a
Responsible Officer certifying that there have been no changes to such documents
since the last date of delivery to the Purchasers;

 

(viii)        a good standing certificate for each Credit Party from the
secretary of state of the state of its formation (and, in the case of Matson
Navigation, the State of California), in each case dated as of a recent date and
such other evidence of the status of each Credit Party as such Purchaser may
reasonably request; and

 

(ix)          additional documents or certificates with respect to legal matters
or corporate or other proceedings related to the transactions contemplated
hereby as may be reasonably requested by such Purchaser.

 

3B(2).     Representations and Warranties; No Default.  The representations and
warranties of each Credit Party contained in paragraph 8 hereof and in each
other Transaction Document shall be true on and as of the applicable Closing Day
(except to the extent such

 

8

--------------------------------------------------------------------------------


 

representations and warranties expressly refer to an earlier date, in which case
they shall be true on and as of such earlier date); there shall exist on such
Closing Day no Event of Default or Default; and the Company shall have delivered
to each Purchaser an Officer’s Certificate, dated such Closing Day, to such
effects.

 

3B(3).     Purchase Permitted by Applicable Laws.  The purchase of and payment
for the applicable Series of Notes to be purchased by each Purchaser thereof on
the terms and conditions herein provided (including the use of the proceeds of
such Series of Notes by the Company) shall not violate any applicable law or
governmental regulation (including, without limitation, Section 5 of the
Securities Act or Regulation T, U or X of the Board of Governors of the Federal
Reserve System) and shall not subject such Purchaser to any tax, penalty,
liability or other onerous condition under or pursuant to any applicable law or
governmental regulation, and such Purchaser shall have received such
certificates or other evidence as it may request to establish compliance with
this condition.  This paragraph 3B(3) is a closing condition and shall not be
construed as a tax indemnity.

 

3B(4).     Fees and Expenses.  Without limiting the provisions of paragraph 11B
hereof, the Company shall have paid the reasonable and documented fees, charges
and disbursements of special counsel to the Purchasers to the extent invoiced by
no later than one (1) day prior to the applicable Closing Day.

 

4.             PREPAYMENTS.  The Notes shall be subject to required prepayment
as and to the extent provided in paragraph 4A.  The Notes shall also be subject
to prepayment under the circumstances set forth in paragraph 4B.  Any prepayment
made by the Company pursuant to any other provision of this paragraph 4 shall
not reduce or otherwise affect its obligation to make any required prepayment as
specified in paragraph 4A.

 

4A.          Required Prepayments of Notes.

 

4A(1).     Series B Notes.  Until the Series B Notes shall be paid in full, the
Company shall apply to the prepayment thereof, without premium, the sum of
$3,500,000 on May 19 and November 19 in each of the years 2005 to 2019,
inclusive, and such principal amounts of the Series B Notes, together with
interest thereon to the prepayment dates, shall become due on such prepayment
dates.  The remaining outstanding principal amount of the Series B Notes,
together with any accrued and unpaid interest thereon, shall become due on
May 19, 2020, the maturity date of the Series B Notes.

 

4A(2).     Series C Notes.  (i) Until the Series C-1 Notes shall be paid in
full, the Company shall apply to the prepayment thereof, without premium, the
sum of $4,558,823.53 on each June 29 and December 29, beginning on June 29, 2015
through and including December 29, 2022, and such principal amounts of the
Series C-1 Notes, together with interest thereon to the prepayment dates, shall
become due on such prepayment dates.  The remaining outstanding principal amount
of the Series C-1 Notes, together with any accrued and unpaid interest thereon,
shall become due on June 29, 2023, the maturity date of the Series C-1 Notes.

 

9

--------------------------------------------------------------------------------


 

(ii)           Until the Series C-2 Notes shall be paid in full, the Company
shall apply to the prepayment thereof, without premium, the sum of $2,619,047.62
on each June 29 and December 29, beginning on June 29, 2017 through and
including December 29, 2026, and such principal amounts of the Series C-2 Notes,
together with interest thereon to the prepayment dates, shall become due on such
prepayment dates.  The remaining outstanding principal amount of the Series C-2
Notes, together with any accrued and unpaid interest thereon, shall become due
on June 29, 2027, the maturity date of the Series C-2 Notes.

 

(iii)          Until the Series C-3 Notes shall be paid in full, the Company
shall apply to the prepayment thereof, without premium, the sum of $1,209,677.42
on each June 29 and December 29, beginning on June 29, 2017 through and
including December 29, 2031, and such principal amounts of the Series C-3 Notes,
together with interest thereon to the prepayment dates, shall become due on such
prepayment dates.  The remaining outstanding principal amount of the Series C-3
Notes, together with any accrued and unpaid interest thereon, shall become due
on June 29, 2032, the maturity date of the Series C-3 Notes.

 

4A(3).     Series D Notes.  Until the Series D Notes shall be paid in full, the
Company shall apply to the prepayment thereof, without premium, on each March 14
and September 14, beginning on March 14, 2019 through and including March 14,
2031, the applicable amount specified to be prepaid on each such payment date
and set forth on Schedule 4A(3), and such principal amounts of the Series D
Notes, together with interest thereon to the prepayment dates, shall become due
on such prepayment dates.  The remaining outstanding principal amount of the
Series D Notes, together with any accrued and unpaid interest thereon, shall
become due on September 14, 2031, the maturity date of the Series D Notes.

 

4A(4).     Shelf Notes.  Until paid in full, each Series of Shelf Notes shall be
subject to required prepayments, if any, set forth in the Notes of such Series,
and such principal amounts of such Series of Notes, together with interest
thereon to the prepayment dates, shall become due on such prepayment dates.  The
remaining outstanding principal amount of each Series of Shelf Notes shall
become due on the stated maturity date thereof.

 

4B.          Optional Prepayment with Yield-Maintenance Amount.  The Notes of
each Series shall be subject to prepayment, in whole at any time or from time to
time in part (in integral multiples of $100,000 and in a minimum amount of
$1,000,000), at the option of the Company, at 100% of the principal amount so
prepaid plus interest thereon to the prepayment date and the Yield-Maintenance
Amount, if any, with respect to each such Note.  Any partial prepayment of a
Series of the Notes pursuant to this paragraph 4B shall be applied in
satisfaction of required payments of principal in inverse order of their
scheduled due dates.

 

4C.          Notice of Optional Prepayment.  The Company shall give the holder
of each Note of a Series to be prepaid pursuant to paragraph 4B irrevocable
written notice of such prepayment not less than five Business Days prior to the
prepayment date, specifying such prepayment date, the aggregate principal amount
of the Notes of such Series to be prepaid on such date, the principal amount of
the Notes of such Series held by such holder to be prepaid on that date and that
such prepayment is to be made pursuant to paragraph 4B.  Notice of prepayment
having been given as aforesaid, the principal amount of the Notes specified in
such notice, together with interest thereon to the prepayment date and together
with the Yield-

 

10

--------------------------------------------------------------------------------


 

Maintenance Amount, if any, herein provided, shall become due and payable on
such prepayment date.  The Company shall, on or before the day on which it gives
written notice of any prepayment pursuant to paragraph 4B, give telephonic
notice of the principal amount of the Notes to be prepaid and the prepayment
date to each Significant Holder which shall have designated a recipient for such
notices in the Purchaser Schedule attached hereto (in the case of the Series D
Notes), in the most recent Purchaser Schedule for such Significant Holder (in
the case of all other Series of Notes) or by notice in writing to the Company. 
Notwithstanding the foregoing, any notice of prepayment of the Notes in whole
given by the Company may state that such prepayment notice is conditioned upon
the effectiveness of other credit facilities or capital raising, in which case
such notice may be revoked by the Company (by notice to the holders on or prior
to the specified effective date) if such condition is not satisfied.

 

4D.          Application of Prepayments.  In the case of each prepayment of less
than the entire unpaid principal amount of all outstanding Notes of any
Series pursuant to paragraph 4A(1), 4A(2) or 4(A)(3) or 4B, the amount to be
prepaid shall be applied pro rata to all outstanding Notes of such
Series (including, in the case of prepayments pursuant to paragraph 4A(1),
4A(2) or 4A(3) for the purpose of this paragraph 4D only, all Notes of such
Series prepaid or otherwise retired or purchased or otherwise acquired by the
Company or any of its Subsidiaries or any other Affiliates other than by
prepayment pursuant to paragraph 4A or 4B) according to the respective unpaid
principal amounts thereof.

 

4E.          Retirement of Notes.  The Company shall not, and shall not permit
any of its Subsidiaries or any other Affiliates to, prepay or otherwise retire
in whole or in part prior to their stated final maturity (other than by
prepayment pursuant to paragraphs 4A or 4B, or upon acceleration of such final
maturity pursuant to paragraph 7A), or purchase or otherwise acquire, directly
or indirectly, Notes of any Series held by any holder unless the Company or such
Subsidiary or Affiliate shall have offered to prepay or otherwise retire or
purchase or otherwise acquire, as the case may be, the same proportion of the
aggregate principal amount of Notes of such Series held by each other holder of
Notes of such Series at the time outstanding upon the same terms and
conditions.  Any Notes so prepaid or otherwise retired or purchased or otherwise
acquired by the Company or any of its Subsidiaries or other Affiliates shall not
be deemed to be outstanding for any purpose under this Agreement, except as
provided in paragraph 4D.

 

5.             AFFIRMATIVE COVENANTS.  During the Issuance Period and so long
thereafter as any Note or amount due hereunder or under any other Transaction
Document (other than any contingent indemnification obligation) is outstanding
or unpaid, the Company covenants as follows:

 

5A.          Financial Statements.  The Company covenants that it will deliver
to each holder of the Notes:

 

(i)            as soon as practicable and in any event within 60 days after the
end of each quarterly period (other than the last quarterly period) in each
fiscal year (or if earlier, 5 days after the date required to be filed with the
SEC), consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period from the beginning of the current fiscal year to the
end of such quarterly period, and a consolidated balance sheet of the Company
and its Subsidiaries as at the end of such quarterly period,

 

11

--------------------------------------------------------------------------------


 

setting forth in each case in comparative form figures for the corresponding
period in the preceding fiscal year, all in reasonable detail and certified by
an authorized financial officer of the Company, subject only to changes
resulting from year-end adjustments;

 

(ii)           as soon as practicable and in any event within 120 days after the
end of each fiscal year (or if earlier, 5 days after the date required to be
filed with the SEC), consolidated statements of income and cash flows of the
Company and its Subsidiaries for such year and a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such year, setting forth in
each case in comparative form corresponding figures from the preceding annual
audit, certified by independent public accountants of recognized national
standing whose opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, provided that, so long as the Bank Credit Agreement shall have a
similar provision, it shall not be a violation of this clause (ii) if the
opinion accompanying the financial statements for the last fiscal year prior to
the Maturity Date (as defined in the Bank Credit Agreement) is subject to a
“going concern” or like qualification solely as a result of the impending
maturity of the Loans (as defined in the Bank Credit Agreement);

 

(iii)          promptly upon transmission thereof, copies of all such financial,
proxy and information statements, notices and other reports as are sent to the
Company’s public stockholders and copies of all registration statements (without
exhibits) and all reports which are filed with the Securities and Exchange
Commission (or any governmental body or agency succeeding to the functions of
the Securities and Exchange Commission);

 

(iv)          promptly upon receipt thereof, a copy of each other material
report submitted to the Company or any of its Subsidiaries by independent
accountants in connection with any material annual, interim or special audit
made by them of the books of the Company or such Subsidiary;

 

(v)           promptly after the furnishing thereof, copies of any certificate,
statement or report furnished to any other lender to, or holder of the debt
securities of, the Company pursuant to the terms of any indenture, loan, credit
or similar agreement or instrument and not otherwise required to be furnished to
the holders of the Notes pursuant to any other clause of this paragraph 5A; and

 

(vi)          with reasonable promptness, such other financial data as any
holder of Notes may reasonably request.

 

The documents required to be delivered by clauses (i), (ii) and (iii) above (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Company shall provide each holder
of Notes (by electronic mail at such holder’s electronic mail address as set
forth on the Purchaser Schedule for such holder or at such other electronic mail
address as any such Purchaser shall have specified to the Company in writing)
with an electronic link to such documents.

 

12

--------------------------------------------------------------------------------


 

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each holder of Notes an Officers’
Certificate (a) demonstrating (with computations in reasonable detail)
compliance with the covenants in paragraphs 6A(1), 6A(2), 6A(3), 6C(4) and
6C(6) (including with respect to each such covenant, where applicable, a
reconciliation from GAAP, as reflected in the financial statements then being
furnished, to the calculation of such financial covenants, after giving effect
to any change in accounting for Capitalized Lease Obligations which has occurred
after September 14, 2016), (b) listing each Material Subsidiary (and identifying
whether or not such Material Subsidiary is a Domestic Material Subsidiary) as of
the end of the applicable period to which the accompanying financial statements
pertain and (c) stating that there exists no Default or Event of Default, or if
any Default or Event of Default exists, specifying the nature and period of
existence thereof and what action the Company proposes to take with respect
thereto.

 

The Company also covenants that forthwith upon a Responsible Officer of the
Company obtaining actual knowledge of an Event of Default or Default, it will
deliver to each holder of Notes an Officers’ Certificate specifying the nature
and period of existence thereof and what action the Company proposes to take
with respect thereto.

 

5B.          Inspection of Property.  The Company covenants that it will permit
any Person designated by any Significant Holder in writing, at such Significant
Holder’s expense, to visit and inspect any of the properties of the Company and
its Subsidiaries, to examine their books and financial records and to make
copies thereof or extracts therefrom and to discuss their affairs, finances and
accounts with the principal officers and the Company’s independent certified
public accountants, all at such reasonable times and as often as such
Significant Holder may reasonably request; provided that a principal financial
officer of the Company shall have reasonable prior notice of, and may elect to
be present during, discussions with the Company’s independent public
accountants.

 

5C.          Information Required by Rule 144A.  The Company covenants that it
will, upon the request of the holder of any Note, provide such holder, and any
qualified institutional buyer designated by such holder, such financial and
other information as such holder may reasonably determine to be necessary in
order to permit compliance with the information requirements of Rule 144A under
the Securities Act in connection with the resale of Notes, except at such times
as the Company is subject to and in compliance with the reporting requirements
of section 13 or 15(d) of the Exchange Act.  For the purpose of this
paragraph 5C, the term “qualified institutional buyer” shall have the meaning
specified in Rule 144A under the Securities Act.

 

5D.          Maintenance of Properties; Insurance.  The Company covenants that
it shall, and shall cause its Subsidiaries to (i) maintain or cause to be
maintained in good repair, working order and condition all material properties
used or useful at that time in its business and from time to time will make or
cause to be made all appropriate repairs, renewals and replacements thereof and
(ii) maintain insurance with reputable and financially sound insurers in such
amounts and against such liabilities and hazards as is customarily maintained by
other companies operating similar businesses.

 

13

--------------------------------------------------------------------------------


 

5E.          United States Citizen.  The Company covenants that it will, and
will cause each of its Subsidiaries that owns or operates any Vessel, at all
times to preserve and maintain its status as a Section 2 Citizen.

 

5F.          Environmental and Safety Laws.

 

(a)           The Company shall deliver promptly to each holder of any Notes
notice of (i) any material enforcement, cleanup, removal or other material
governmental or regulatory action instituted or, to the Company’s best
knowledge, threatened against the Company or any Material Subsidiary pursuant to
any Environmental and Safety Laws, (ii) all material Environmental Liabilities
and Costs against or in respect of the Company or any Material Subsidiary or any
of their respective material properties and (iii) the Company’s or any Material
Subsidiary’s discovery of any occurrence or condition on any material real
property adjoining or in the vicinity of any of its properties that the Company
or such Material Subsidiary has reason to believe would cause such property or
any material part thereof to be subject to any material restrictions on its
ownership, occupancy, transferability or use under any Environmental and Safety
Laws.

 

(b)           The Company shall, and shall cause its Material Subsidiaries to,
keep and maintain its properties and conduct its and their operations in
compliance in all material respects with all applicable Environmental and Safety
Laws except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.

 

5G.         Equal and Ratable Liens.  If the Company or any of its Subsidiaries
shall create, assume or otherwise incur any Lien upon any of its property or
assets, whether now owned or hereafter acquired, other than Liens permitted by
the provisions of paragraph 6C(1) (including in such permitted Liens, without
limitation, Liens securing Title XI Debt to the extent such Title XI Debt is
permitted Priority Debt), then the Company will make, or will cause its
Subsidiaries to make, effective provision whereby the obligations evidenced by
the Notes and under the other Transaction Documents will be secured by such
Liens equally and ratably with any and all other Debt thereby secured so long as
any such other Debt shall be so secured pursuant to an agreement or agreements
(including security agreements and similar collateral documents and an
intercreditor agreement) reasonably acceptable to the Required Holders.

 

5H.         Subsequent Guarantors; Release of Guarantors.  (a)  Together with
each delivery of financial statements required by paragraphs 5A(i) or (ii), the
Company shall notify the holders of the Notes in writing if any Subsidiary has
become a Material Domestic Subsidiary.  The Company covenants that, upon the
earlier of (i) 30 days after any notice referred to in the immediately preceding
sentence (or such longer period as determined in writing by the Required Holders
in their sole discretion) if such Subsidiary is not a Guarantor at such time,
and (ii) such time as any Person becomes a guarantor or other obligor under the
Bank Credit Agreement or any Other Note Agreement, the Company shall cause such
Person to (1) become a party to each of the Multiparty Guaranty and the
Indemnity and Contribution Agreement by executing and delivering to the holders
of the Notes a joinder or counterpart to the Multiparty Guaranty and the
Indemnity and Contribution Agreement, and (2) deliver to the holders of the
Notes such organization documents, resolutions and favorable opinions of
counsel, all in form, content and scope similar to those delivered on the
Series D Closing Day or otherwise reasonably satisfactory

 

14

--------------------------------------------------------------------------------


 

to the Required Holders.  Notwithstanding anything to the contrary in clause
(i) of the second sentence of this paragraph 5H(a), the Company will be deemed
to have complied with the requirements of clause (i) of the second sentence of
this paragraph 5H(a) with respect to the Subsidiaries of the Company acquired
pursuant to that certain Membership Interest Purchase Agreement dated as of
July 18, 2016 between Matson Logistics, Inc. as buyer and Span Holdings, LLC as
seller, if, on or before the date that is 30 days after delivery pursuant to
Section 5A(i) of the financial statements for the fiscal quarter ended
September 30, 2016 (or such longer period as determined in writing by the
Required Holders in their sole discretion), the Company shall cause each of such
applicable Subsidiaries to comply with the requirements set forth in clauses
(1) and (2) of the second sentence of this paragraph 5H(a).

 

(b)           If (i) any Guarantor ceases to be a Material Domestic Subsidiary
(based on the most recent financial statements delivered to the holders of the
Notes pursuant to paragraphs 5A(i) or (ii)), or (ii) if any Person which has
become a Guarantor by virtue of clause (ii) of the second sentence of
paragraph 5H(a) (and which is not at the applicable time of determination a
Material Domestic Subsidiary (based on the most recent financial statements
delivered to the holders of the Notes pursuant to paragraphs 5A(i) or (ii)))
ceases to be required to be a guarantor or other obligor of the credit
facilities under the Bank Credit Agreement and each Other Note Agreement, and
if, in the case of either of the immediately preceding clause (i) or (ii), after
giving effect to the release of such Guarantor of its obligations under the
Multiparty Guaranty, no Default or Event of Default would exist, then the
Company may deliver to each holder of Notes a certificate of a Responsible
Officer as to the foregoing requirements and, upon the later of (x) such
delivery and (y) concurrently with such time as that Guarantor has been released
from all of its obligations as a guarantor or other obligor of the credit
facilities under the Bank Credit Agreement and each Other Note Agreement, that
Guarantor shall be released automatically from all of its obligations under the
Multiparty Guaranty and the Indemnity and Contribution Agreement, without
further approval or action by any holder of Notes; provided that if any
consideration is given to any party to the Bank Credit Agreement or any Other
Note Agreement for such release of such Guarantor, then the holders of the Notes
shall be paid an amount equal to their ratable share of such consideration
concurrently therewith.

 

5I.           Collateral.  At any time and from time to time, at the written
election of the Company delivered to the holders of the Notes (a “Collateral
Election”), the Company shall deliver to the Collateral Agent, or shall cause
Matson Navigation and/or one or more other Guarantors, as applicable, to deliver
to the Collateral Agent, effective on such date or on a Business Day thereafter
as specified in the Collateral Election:  (i) one or more Security Agreements
(each duly executed by the applicable grantor under such Security Agreement) and
such other documents as are necessary for the due perfection of the Collateral
Agent’s Lien in the applicable Collateral; and (ii) upon the original execution
of each Security Agreement, resolutions in form and substance relating thereto
reasonably satisfactory to the Required Holders and the Collateral Agent.  In
addition, from time to time on or after the date hereof the Company may enter
into additional note purchase and/or credit agreements with lenders which are
not party to the Intercreditor Agreement as of the date hereof for purpose of
such additional note purchase and/or credit agreements, and the Company may
designate, at the written election of the Company delivered to the holders of
the Notes, such lenders to become parties to the Intercreditor Agreement. 
Notwithstanding the foregoing, so long as no Default has occurred and is
continuing, the Company may, at any time and from time to time, by written
notice thereof of

 

15

--------------------------------------------------------------------------------


 

the Company delivered to the holders of the Notes, elect to revoke, or cause
Matson Navigation and/or one or more other Guarantors, as applicable, to revoke
any prior Collateral Election with respect to one or more (as applicable)
Security Agreements, and the holders of the Notes hereby consent to the
Collateral Agent’s delivering, at the expense of the Company, such releases as
are necessary to evidence the termination of the applicable Liens.

 

6.             NEGATIVE COVENANTS.  During the Issuance Period and so long
thereafter as any Note or amount due hereunder or under any other Transaction
Document (other than any contingent indemnification obligation) is outstanding
or unpaid, the Company covenants as follows:

 

6A.          Financial Covenants.  The Company will not permit:

 

6A(1).     Consolidated Interest Coverage Ratio.  The Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.50 to 1.00;

 

6A(2).     Consolidated Leverage Ratio.  The ratio (the “Consolidated Leverage
Ratio”) of (a) all Debt of the Company and Subsidiaries on a consolidated basis
at any time to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters then or most recently ended to exceed 3.25 to 1.00; provided, however,
that:  (i) in connection with any Acquisition that is not a Hostile Acquisition
and that is in an Eligible Business Line for which the aggregate purchase
consideration equals or exceeds $75,000,000, the maximum permitted Consolidated
Leverage Ratio, at the election of the Company, with prior written notice from
the Company to the holders of the Notes, shall increase to 3.90 to 1.00, on one
occasion during the term of this Agreement, for the period beginning on the date
of the consummation of such Acquisition and continuing until the fourth
consecutive fiscal quarter end which occurs on or after the date of the
consummation of such Acquisition, provided that the coupon (including the
applicable default rate) for each Series of the Notes shall automatically,
without further consent or other action of any Person, be deemed to be increased
by 0.45% per annum during such period (and shall automatically, without further
consent or other action of any Person, be deemed to return to the original
coupon (including the applicable default rate) after the end of such period);
and (ii) in connection with any purchase or construction of a new container ship
for which the aggregate purchase consideration or construction cost equals or
exceeds $125,000,000, the maximum permitted Consolidated Leverage Ratio, at the
election of the Company, with prior written notice from the Company to the
holders of the Notes delivered by the Company prior to the Specified Date (as
defined below) and specifying therein such Specified Date, shall increase to
3.50 to 1.00, on one occasion during the term of this Agreement, for the period
beginning on a date determined by the Company between the commencement of
payment for such container ship and delivery of such container ship (the
“Specified Date”) and continuing until the fourth consecutive fiscal quarter end
which occurs on or after the Specified Date, provided that the coupon (including
the applicable default rate) for each Series of the Notes shall automatically,
without further consent or other action of any Person, be deemed to be increased
by 0.20% per annum during such period (and shall automatically, without further
consent or other action of any Person, be deemed to return to the original
coupon (including the applicable default rate) after the end of such period);

 

16

--------------------------------------------------------------------------------


 

6A(3).     Priority Debt.  The Company shall not permit:  (i) the principal
amount of Priority Debt at any time to exceed 20% of Consolidated Tangible
Assets as of the most recently ended fiscal quarter with respect to which
financial statements have been delivered pursuant to the requirements of
paragraphs 5A(i) or (ii) of this Agreement or the Prior Agreement; provided,
that such maximum permitted percentage amount of Priority Debt shall be reduced
to 17.5% upon the earlier to occur of (a) such time, if any, as the Company or
any of its Subsidiaries acquires two new vessels for which the aggregate
purchase consideration for each vessel exceeds $100,000,000 and (b) December 31,
2017; and (ii) the principal amount of Priority Debt that is not Title XI
Priority Debt at any time to exceed 10% of Consolidated Tangible Assets as of
the most recently ended fiscal quarter with respect to which financial
statements have been delivered pursuant to the requirements of
paragraphs 5A(i) or (ii) of this Agreement or the Prior Agreement.

 

6B.          Restricted Payments Limitation.  The Company covenants that it will
not pay or declare any dividend on any class of stock or make any other
distribution on account of any class of its stock, or redeem, purchase or
otherwise acquire (or permit any Subsidiary to redeem, purchase or otherwise
acquire), directly or indirectly, any shares of the Company’s stock (all of the
foregoing being herein called “Restricted Payments”) if at the time any proposed
Restricted Payment is to be made, or after giving effect to any proposed
Restricted Payment, a Default or an Event of Default exists or would exist.

 

6C.          Lien and Other Restrictions.  The Company covenants that it will
not and will not permit any Subsidiary to:

 

6C(1).     Liens.  Create, assume or suffer to exist any Lien upon any of its
property or assets, whether now owned or hereafter acquired (whether or not
provision is made for the equal and ratable securing of the obligations
evidenced by the Notes and under the other Transaction Documents in accordance
with the provisions of paragraph 5G), except

 

(i)            Liens for taxes not yet delinquent or which are being actively
contested in good faith by appropriate proceedings and for which adequate
reserves have been established to the extent required by GAAP,

 

(ii)           Liens (other than Liens pursuant to ERISA) incidental to the
conduct of its business or the ownership of its property and assets which were
not incurred in connection with the borrowing of money or the obtaining of
advances or credit (including, without limitation, Liens on vessels or equipment
(a) for crew and stevedores wages, (b) for salvage and general average,
(c) arising by operation of law in the ordinary course of business in operating,
maintaining or repairing vessels, and (d) for damages arising from maritime
torts which are unclaimed, or which are claimed and are covered by insurance and
any deductible applicable thereto), and which do not in the aggregate materially
detract from the value of its property or assets or materially impair the use
thereof in the operation of its business,

 

(iii)          Liens on property or assets of a Subsidiary securing obligations
of such Subsidiary to the Company or another Subsidiary,

 

17

--------------------------------------------------------------------------------


 

(iv)          Liens encumbering the CCF to the extent incurred to secure the
financing by the Company or Matson Navigation of “qualified vessels” as defined
in Section 607 of the Merchant Marine Act, 1936, as amended,

 

(v)           Liens existing on the date of this Agreement and listed on
Schedule 6C(1), and any renewals or extensions thereof, provided that the
property covered thereby is not changed (except for accessions to such property
and the proceeds and the products therefrom) and the principal amount of any
indebtedness secured thereby is not increased,

 

(vi)          Liens in cash collateral securing contingent reimbursement
obligations under standby letters of credit issued pursuant to the Bank Credit
Agreement (but excluding any such Liens required pursuant to Section 8.02(c) of
the Bank Credit Agreement, as such section was in effect on June 4, 2012),
provided that (a) no Event of Default or Event of Default (as defined in the
Bank Credit Agreement) exists, (b) the aggregate amount of all such cash
collateral does not at any time exceed $20,000,000, and (c) such cash collateral
does not secure such standby letters of credit for more than 60 consecutive
days,

 

(vii)         other Liens securing Debt and other obligations not otherwise
permitted by clauses (i) through (vi) above, inclusive; provided that the
aggregate amount of all Priority Debt does not, at any time, exceed the level
prohibited by paragraph 6A(3), provided further that, notwithstanding the
foregoing, the Company shall not, and shall not permit any Subsidiary to, create
or permit to exist any Lien on any property securing Debt or letters of credit
(to the extent any letters of credit otherwise would not constitute Debt
pursuant to the definition of such term) outstanding or issued under the Bank
Credit Agreement (other than (x) Collateral and/or (y) Liens permitted pursuant
to clause (vi) of this paragraph 6C(1)) unless and until the Notes shall be
secured equally and ratably with such Debt and letters of credit pursuant to an
agreement or agreements (including security agreements and similar collateral
documents and an intercreditor agreement) reasonably acceptable to the Required
Holders, provided further still that, notwithstanding anything to the contrary
in the immediately preceding proviso, (1) any cash which otherwise would secure
the Notes, the notes issued under any Other Note Agreements, and contingent
reimbursement obligations under letters of credit issued pursuant to the Bank
Credit Agreement may, at the option of the Company, separately secure the Notes,
the notes issued under any Other Note Agreements, and the contingent
reimbursement obligations under letters of credit issued pursuant to the Bank
Credit Agreement so long as the amount of cash which separately secures the
Notes at all times equals the amount of cash securing the contingent
reimbursement obligations under letters of credit issued under the Bank Credit
Agreement and (2) the amount of any cash securing the Notes at any time pursuant
to the immediately preceding clause (1) shall not be required to exceed the
principal amount of the Notes outstanding at such time,

 

(viii)        (a) other Liens securing obligations that do not constitute Debt,
provided that the aggregate amount of such obligations does not exceed
$10,000,000 at any time and (b) other Liens securing obligations that do not
constitute Debt provided that the aggregate fair market value (as reasonably
determined by the Company acting in good faith) of all assets subject to such
Lien does not exceed $10,000,000,

 

18

--------------------------------------------------------------------------------


 

(ix)          any Lien securing obligations that do not constitute Debt existing
on any property of any Person at the time it becomes a Subsidiary, or existing
prior to the time of acquisition upon any property acquired by the Company or
any Subsidiary through purchase, merger or consolidation or otherwise, whether
or not assumed by the Company or such Subsidiary; provided that any such Lien
shall not encumber any other property of the Company or such Subsidiary (other
than proceeds of such acquired property),

 

(x)           any Lien existing on any property or assets of Matson Alaska or
its Subsidiaries immediately prior to the Horizon Acquisition that secures the
Horizon Notes; provided that such Lien shall secure only those obligations that
it secures on the date of the Horizon Acquisition, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof, and

 

(xi)          any Lien created pursuant to any Collateral Document;

 

6C(2).     Sole Borrower Under Bank Credit Agreement.  Modify the Bank Credit
Agreement in any manner that would result in any Person other than the Company
being a borrower thereunder;

 

6C(3).     Merger.  Enter into any transaction of merger, consolidation or other
combination with any other Person; provided that

 

(i)            the Company or any Subsidiary may consummate any merger or
consolidation or other combination the sole consequence of which is to
(i) reincorporate or reorganize in another jurisdiction in the United States or
(ii) with respect to any Subsidiary, change the form of entity;

 

(ii)           any Subsidiary may merge with the Company; provided that the
Company shall be the continuing or surviving corporation and immediately after
such merger no Event of Default shall exist,

 

(iii)          any Subsidiary may merge with another Subsidiary; provided that
if a Material Domestic Subsidiary merges with a Foreign Subsidiary, such
Material Domestic Subsidiary shall be the surviving Person and immediately after
such merger no Event of Default shall exist, and

 

(iv)          the Company or any Subsidiary may merge, consolidate or combine
with any other Person in connection with an Acquisition permitted by
paragraph 6C(6)(ii); provided that (a) immediately after such merger,
consolidation or combination, no Event of Default shall exist and (b) if the
Company is a party to such transaction, the Company will be the continuing or
surviving corporation;

 

6C(4).     Sale of Capital Assets.  Sell, lease or transfer or otherwise dispose
of any Capital Asset to any Person, except that (i) any Credit Party may sell or
otherwise dispose of any Capital Asset to any other Credit Party, (ii) any
Subsidiary that is not a Credit Party may sell or otherwise dispose of any
Capital Asset to the Company or any other Subsidiary and (iii) during any
rolling twelve-month period, the Company or any Subsidiary may sell or otherwise
dispose of Capital Assets which constituted up to 10% of the total value of the
consolidated assets of

 

19

--------------------------------------------------------------------------------


 

Matson Navigation and its Subsidiaries as of December 31, 2014, so long as
(A) such Capital Assets sold contributed less than 25% of the Consolidated Net
Income of the Company in each of the three fiscal years immediately preceding
any such sale and (B) such Capital Assets, when considered together with all
other Capital Assets sold or otherwise disposed of subsequent to December 31,
2014, do not constitute in excess of 30% of the total value of the consolidated
assets of Matson Navigation and its Subsidiaries as of December 31, 2014,
provided that this covenant shall not apply to any Lien permitted hereunder;

 

6C(5).     Transactions with Affiliates and Stockholders.  Directly or
indirectly, purchase, acquire or lease any property from, or sell, transfer or
lease any property to, or otherwise deal with, in the ordinary course of
business or otherwise (i) any Affiliate (excluding directors and officers in
their capacity as such), (ii) any Person owning, beneficially or of record,
directly or indirectly, either individually or together with all other Persons
to whom such Person is related by blood, adoption or marriage, stock of the
Company or stock of any Person owning stock of the Company (of any class having
ordinary voting power for the election of directors) aggregating 5% or more of
such voting power or (iii) any Person related by blood, adoption or marriage to
any Person described or coming within the provisions of clause (i) or (ii) of
this paragraph 6C(5); provided that the following shall be permitted:  (a) such
transactions on terms no less favorable to the Company or any Subsidiary than if
no such relationship existed, (b) the sale or issuance by the Company of its
capital stock, (c) transactions between the Company and any Subsidiary, and
between or among Subsidiaries of the Company and (d) Restricted Payments made in
compliance with paragraph 6B; or

 

6C(6).     Loans, Advances and Investments.  Make or permit to remain
outstanding any loan or advance to, or own, purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any Person, or consummate any Acquisition, except that the
Company or any Subsidiary may

 

(i)            make or permit to remain outstanding loans or advances to the
Company or any Subsidiary,

 

(ii)           own, purchase or acquire stock, obligations or securities of a
Subsidiary and, so long as the Company is in compliance with the financial
covenants set forth in paragraph 6A on a pro-forma basis immediately after
giving effect to such transaction, consummate Acquisitions,

 

(iii)          acquire and own stock, obligations, securities or other
investments (a) consisting of extensions of credit arising from the grant of
trade credit, or received in settlement or partial settlement thereof of
obligations (including any Debt or trade credit) owing to the Company or any
Subsidiary or (b) received in satisfaction of judgments or pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
trade creditors or account debtors,

 

(iv)          make investments in accordance with the resolutions of the Board
of Directors of the Company; provided that such resolutions authorize only
investments rated investment grade by S&P, Moody’s, or any other nationally
recognized credit rating agency or investments in the Company’s accounts
receivable purchased or held by the CCF,

 

20

--------------------------------------------------------------------------------


 

(v)           make any investment in any stock, obligations or securities of, or
any other interest in, or any capital contribution to, an Eligible Business Line
(subject in the case of any Acquisition, to paragraph 6C(6)(ii)), and

 

(vi)          make other investments, loans and advances which in the aggregate
(at original cost) do not exceed $30,000,000 at any time outstanding;

 

notwithstanding the foregoing, (a) amounts in the CCF may be invested only as
provided in clause (iv) above, and (b) for the avoidance of doubt, this
paragraph 6C(6) shall not apply to any Guarantee.

 

6D.          Economic Sanctions, Etc.  The Company will not, and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly (and, with respect to clause (ii) of this sentence, knowingly
after due inquiry) have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder of a Note or any affiliate of such holder
to be in violation of, or subject to sanctions under, any United States law or
regulation concerning or relating to economic sanctions applicable to such
holder (assuming, to the extent relevant, such holder or affiliate is not
otherwise in violation of, or subject to sanctions under, any such law or
regulation), or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws, unless such Person has obtained all necessary general
or specific licenses in respect of such investment, dealing or transaction.

 

7.             EVENTS OF DEFAULT.

 

7A.          Acceleration.  If any of the following events shall occur and be
continuing for any reason whatsoever (and whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of law or
otherwise):

 

(i)            the Company defaults in the payment of (i) any principal of, or
Yield-Maintenance Amount in respect of, any Note, or (ii) any interest on any
Note for more than five days after the same shall become due, in either case
either by the terms thereof or otherwise as herein provided; or

 

(ii)           (a) an Event of Default (as defined in the Bank Credit Agreement)
has occurred and is continuing under the Bank Credit Agreement, or (b) the
Company or any Material Subsidiary defaults in any payment of principal of, or
premium or interest on, any Debt (other than the Notes) beyond any period of
grace provided with respect thereto, or the Company or any Material Subsidiary
fails to perform or observe any other agreement, term or condition contained in
any agreement relating to any such Debt (or any other event under any such
agreement occurs and is continuing) and the effect of such default, failure or
other event is to cause, or permit the holder or holders of such Debt (or a
trustee on behalf of such holder or holders) to cause, such Debt to become due
(or to be required to be repurchased by the Company or any Material Subsidiary)
prior to

 

21

--------------------------------------------------------------------------------


 

any stated maturity; provided that the aggregate amount of all Debt as to which
such a payment default shall occur or such a failure or other event causing or
permitting acceleration (or resale to a Company or any Material Subsidiary)
shall occur and be continuing exceeds $30,000,000; or

 

(iii)          any representation or warranty made by any Credit Party herein or
in any other Transaction Document or by any Credit Party or any of its officers
in any writing furnished in connection with or pursuant to this Agreement or any
other Transaction Document shall be false or misleading in any material respect
on the date as of which made; or

 

(iv)          the Company fails to perform or observe any agreement contained in
paragraph 5H or paragraph 6 hereof; or

 

(v)           any Credit Party fails to perform or observe any other agreement,
term or condition (not specified in clauses (i) or (iv) of this paragraph 7A)
contained in any Transaction Document on its part to be performed or observed
and such failure shall not be remedied within 30 days after any Responsible
Officer obtains actual knowledge thereof; or

 

(vi)          any Credit Party or any Material Subsidiary makes an assignment
for the benefit of creditors or is generally not paying its debts as such debts
become due; or

 

(vii)         any decree or order for relief in respect of any Credit Party or
any Material Subsidiary is entered under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution,
liquidation or similar debtor relief law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of the United States or another applicable
jurisdiction; or

 

(viii)        any Credit Party or any Material Subsidiary petitions or applies
to any tribunal for, or consents to, the appointment of, or taking possession
by, a trustee, receiver, custodian, liquidator or similar official of any such
Credit Party or any such Material Subsidiary, or of any substantial part of the
assets of any such Credit Party or any such Material Subsidiary, or commences a
voluntary case under the Bankruptcy Law of the United States or any proceedings
(other than proceedings for the voluntary liquidation and dissolution of a
Material Subsidiary) relating to any Credit Party or any Material Subsidiary
under the Bankruptcy Law of any other jurisdiction; or

 

(ix)          any petition or application of the type described in
clause (viii) of this paragraph 7A is filed, or any such proceedings are
commenced, against any Credit Party or any Material Subsidiary and such Credit
Party or such Material Subsidiary by any act indicates its approval thereof,
consent thereto or acquiescence therein, or an order, judgment or decree is
entered appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 30 days; or

 

22

--------------------------------------------------------------------------------


 

(x)           any order, judgment or decree is entered in any proceedings
against any Credit Party decreeing the dissolution of such Credit Party and such
order, judgment or decree remains unstayed and in effect for more than 30 days;
or

 

(xi)          (a) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (b) a notice of intent to terminate any Plan shall have
been or is reasonably expected to be filed with the PBCG or the PBGC shall have
instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of such proceedings,
(c) the aggregate amount under all Plans of the fair market value of the assets
(within the meaning of section 303 of ERISA) is less than 70% of the “Funding
Target” (within the meaning of section 303 of ERISA), (d) the Company or any
ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV or ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (e) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (f) the Company or
any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (a) through (f) above, either individually or
together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or

 

(xii)         any judgment(s) or decree(s) in the aggregate amount of
$25,000,000 or more shall be entered against the Company or any of its Material
Subsidiaries that are not paid or fully covered (beyond any applicable
deductibles) by insurance and such judgment(s) or decree(s) shall not have been
vacated, discharged or stayed or bonded pending appeal within 60 days from the
entry thereof; or

 

(xiii)        any Transaction Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the obligations evidenced by the Notes
and under the other Transaction Documents, ceases to be in full force and
effect; or any Credit Party or any other Person contests in any manner the
validity or enforceability of any Transaction Document; or any Credit Party
denies that it has any or further liability or obligation under any Transaction
Document, or purports to revoke, terminate or rescind any Transaction Document;
or

 

(xiv)        there occurs any Change of Control;

 

then (a) if such event is an Event of Default specified in clause (vii),
(viii) or (ix) of this paragraph 7A with respect to the Company or Matson
Navigation, all of the Notes at the time outstanding shall automatically become
immediately due and payable together with interest accrued thereon and the
Yield-Maintenance Amount with respect thereto, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Company and
Matson Navigation, and (b) with respect to any event constituting an Event of
Default, the

 

23

--------------------------------------------------------------------------------


 

Required Holder(s) of any Series of Notes may at its or their option, by notice
in writing to the Company, declare all of the Notes of such Series to be, and
all of the Notes of such Series shall thereupon be and become, immediately due
and payable together with interest accrued thereon and together with the
Yield-Maintenance Amount, if any, with respect to each Note of such Series,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Company.

 

7B.          Rescission of Acceleration.  At any time after any or all of the
Notes of a Series shall have been declared immediately due and payable pursuant
to paragraph 7A, the Required Holder(s) of such Series may, by notice in writing
to the Company, rescind and annul such declaration and its consequences if
(i) the Company shall have paid all overdue interest on the Notes of such
Series, the principal of and Yield-Maintenance Amount, if any, payable with
respect to any Notes of such Series which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the rate specified in the Notes of
such Series, (ii) the Company shall not have paid any amounts which have become
due solely by reason of such declaration, (iii) all Events of Default and
Defaults, other than non-payment of amounts which have become due solely by
reason of such declaration, shall have been cured or waived pursuant to
paragraph 11C, and (iv) no judgment or decree shall have been entered for the
payment of any amounts due pursuant to the Notes of such Series or this
Agreement (as this Agreement pertains to the Notes of such Series).  No such
rescission or annulment shall extend to or affect any subsequent Event of
Default or Default or impair any right arising therefrom.

 

7C.          Notice of Acceleration or Rescission.  Whenever any Note shall be
declared immediately due and payable pursuant to paragraph 7A or any such
declaration shall be rescinded and annulled pursuant to paragraph 7B, the
Company shall forthwith give written notice thereof to the holder of each Note
at the time outstanding.

 

7D.          Other Remedies.  If any Event of Default or Default shall occur and
be continuing, the holder of any Note may proceed to protect and enforce its
rights under this Agreement, the other Transaction Documents and such Note by
exercising such remedies as are available to such holder in respect thereof
under applicable law, either by suit in equity or by action at law, or both,
whether for specific performance of any covenant or other agreement contained in
this Agreement or any other Transaction Document or in aid of the exercise of
any power granted in this Agreement or any other Transaction Document.  No
remedy conferred in this Agreement or any other Transaction Document upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

 

8.             REPRESENTATIONS, COVENANTS AND WARRANTIES.  The Company
represents, covenants and warrants as follows, immediately before and
immediately after giving effect to the sale of Notes on each Closing Day:

 

8A.          Organization.  The Company and each Material Subsidiary is duly
organized, validly existing and in good standing under the laws of the state of
its organization.  The Company and each Material Subsidiary has the full power
and authority to own its properties and

 

24

--------------------------------------------------------------------------------


 

to carry on its business as now being conducted.  Each Credit Party has full
power, authority and right to execute and deliver, and to perform and observe,
the provisions of the Transaction Documents to which it is a party and to carry
out the transactions contemplated by such Transaction Documents.  The execution,
delivery and performance of the Transaction Documents to which any Credit Party
is a party have been duly authorized by all necessary corporate and other
action, and, when duly executed and delivered, will be the legal, valid and
binding obligations of such Credit Party, enforceable against it in accordance
with their respective terms.  Set forth on Schedule 8A is a list as of the date
of this Agreement of each Material Subsidiary, together with information
identifying each Material Domestic Subsidiary as of such date.

 

8B.          Financial Statements.  The Company has furnished each Purchaser
with the following financial statements, identified by a principal financial
officer of the Company:  (i) consolidated balance sheets of the Company and its
Subsidiaries as of the last day in each of the three fiscal years of the Company
most recently completed prior to the date as of which this representation is
made or repeated (other than fiscal years completed within 120 days prior to
such date for which audited financial statements have not been released), and
consolidated statements of income, shareholders’ equity and cash flows of the
Company and its Subsidiaries for each such year, certified by Deloitte & Touche
(or such other accounting firm of recognized national standing); and
(ii) consolidated balance sheets of the Company and its Subsidiaries as of the
end of the quarterly period (if any) most recently completed prior to such date
and after the end of the most recent fiscal year (other than quarterly periods
completed within 60 days prior to such date for which financial statements have
not been released) and the comparable quarterly period in the preceding fiscal
year and consolidated statements of income, stockholders’ equity and cash flows
of the Company and its Subsidiaries for the periods from the beginning of the
fiscal years in which such quarterly periods are included to the end of such
quarterly periods, in each case prepared by the Company.  Such financial
statements (including any related schedules and/or notes) are true and correct
in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently applied throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles.  The balance sheets
fairly present the condition of the Company and its Subsidiaries as at the dates
thereof, and the statements of income, shareholders’ equity and cash flows
fairly present the results of the operations and cash flows of the Company and
its Subsidiaries for the periods indicated.  In the case of any Closing Day, no
material adverse change in the business, condition (financial or otherwise)
operations or prospects of the Company and its Subsidiaries, taken as a whole,
has occurred since the end of the most recent fiscal year for which such audited
financial statements had been furnished at the time of the Acceptance with
respect to the Notes to be issued on such Closing Day.

 

8C.          Actions Pending.  There is no action, suit, investigation or
proceeding pending or, to the knowledge of the Company, threatened against the
Company or any Subsidiary or any properties or rights of the Company or any
Subsidiary, by or before any court, arbitrator or administrative or governmental
body which could reasonably be expected to result in any Material Adverse
Effect.

 

25

--------------------------------------------------------------------------------


 

8D.          Outstanding Debt.  Neither the Company nor any Subsidiary has any
Debt outstanding that is prohibited by paragraph 6A(2) or paragraph 6A(3). 
There exists no event of default under the provisions of any instrument
evidencing any Debt of the Company or any Subsidiary or of any agreement
relating thereto.

 

8E.          Title to Properties.  The Company has and each Subsidiary has good
and indefeasible title to its respective real properties (other than properties
which it leases) and good title to all of its other properties and assets,
including the properties and assets reflected in the most recent audited balance
sheet delivered pursuant to paragraph 5A(ii), or if no such balance sheet has
been delivered, the most recent audited balance sheet referred to in
paragraph 8B (other than properties and assets disposed of in the ordinary
course of business) except where the failure to have such good title would not
reasonably be expected to have a Material Adverse Effect, subject to no Liens of
any kind except Liens permitted by paragraph 6C(1).  There is no material
default, nor any event that, with notice or lapse of time or both, would
constitute such a material default under any material lease to which either the
Company or any Subsidiary is a lessee, lessor, sublessee or sublessor.

 

8F.          Taxes.  The Company has and each Material Subsidiary has filed all
federal and state income tax and all other material tax and informational
returns which are required to be filed by it.  The Company and each such
Subsidiary has paid all taxes as shown on its returns and on all assessments
received to the extent that such taxes are not yet delinquent, except such taxes
as are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP.

 

8G.         Conflicting Agreements and Other Matters.  Neither the execution and
delivery of this Agreement, the Notes or any other Transaction Document, nor the
offering, issuance and sale of the Notes, nor fulfillment of nor compliance with
the terms and provisions of this Agreement, the Notes or any other Transaction
Document will conflict with, or result in a breach of the terms, conditions or
provisions of, or constitute a default under, or result in any violation of, or
result in the creation of any Lien upon any of the properties or assets of the
Company or any Subsidiary pursuant to, their respective articles or
incorporation or bylaws (or other comparable governing documents, as
applicable), any award of any arbitrator or any agreement, instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
Subsidiary is subject.  As of the date of this Agreement, neither the Company
nor any Subsidiary is a party to, or otherwise subject to any provision
contained in, any instrument evidencing any of their respective Debt, any
agreement relating thereto or any other contract or agreement which restricts or
otherwise limits the incurring of Debt pursuant hereto, except as set forth on
Schedule 8G hereto.

 

8H.         Offering of the Notes.  Neither the Company nor any agent acting on
its behalf has, directly or indirectly, offered the Notes or any similar
security of the Company for sale to, or solicited any offers to buy the Notes or
any similar security of the Company from, or otherwise approached or negotiated
with respect thereto with, any Person or Persons other than Prudential and the
Purchasers and not more than 5 other Institutional Investors, each of which has
been offered such security at a private sale for investment, and neither the
Company nor any agent acting on its behalf has taken or will take any action
which would subject the issuance or sale of the Notes to the provisions of
Section 5 of the Securities Act or to the provisions of any securities or blue
sky law of any applicable jurisdiction.

 

26

--------------------------------------------------------------------------------


 

8I.           Use of Proceeds; Regulation U, Etc.  The proceeds of sale of the
Series D Notes will, on the Series D Closing Day, be used for acquisitions, to
repay indebtedness and for other general corporate purposes.  The Company will
apply the proceeds of the sale of each Series of Shelf Notes in the manner
described in the applicable Request for Purchase with respect to such Series of
Shelf Notes.  None of the proceeds of the Notes have been or will be used,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of purchasing or carrying any “margin stock” (as defined in
Regulation U (12 CFR Part 221) of the Board of Governors of the Federal Reserve
System (herein called “margin stock”)) or for the purpose of maintaining,
reducing or retiring any indebtedness which was originally incurred to purchase
or carry any stock that is currently a margin stock or for any other purpose
which might constitute this transaction a “purpose credit” within the meaning of
such Regulation U.  Neither the Company nor any agent acting on its behalf has
taken or will take any action which might cause this Agreement, the Notes or any
other Transaction Document to violate Regulation U, Regulation T or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
the Exchange Act, in each case as in effect now or as the same may hereafter be
in effect.  After applying the proceeds of the Notes, margin stock (within the
meaning of Regulation U) will not constitute more than 25% of the value of the
assets (either of the Company alone or the Company and its Subsidiaries on a
consolidated basis.

 

8J.          ERISA.  No accumulated funding deficiency (as defined in
section 302 of ERISA and section 412 of the Code), whether or not waived, exists
with respect to any Plan (other than a Multiemployer Plan).  No liability to the
PBGC has been or is expected by the Company or any ERISA Affiliate to be
incurred with respect to any Plan (other than a Multiemployer Plan) by the
Company, any Subsidiary or any ERISA Affiliate which is or would be materially
adverse to the business, condition (financial or otherwise) or operations of the
Company and its Subsidiaries taken as a whole.  None of the Company, any of its
Subsidiaries or any ERISA Affiliate has incurred or presently expects to incur
any withdrawal liability under Title IV of ERISA with respect to any
Multiemployer Plan which is or would reasonably be expected to have a Material
Adverse Effect.  The execution and delivery of this Agreement and the other
Transaction Documents and the issuance and sale of the Notes were and will be
exempt from, or did not and will not involve any transaction which is subject to
the prohibitions of, section 406 of ERISA and did not and will not involve any
transaction in connection with which a penalty could be imposed under
section 502(i) of ERISA or a tax could be imposed pursuant to section 4975 of
the Code.  The representation by the Company in the next preceding sentence is
made in reliance upon and subject to the accuracy of the representation in
paragraph 9B of the Original Agreement (with respect to the Series B Notes) made
by each Purchaser of Series B Notes under the Original Agreement, the accuracy
of the representation in paragraph 9B of the Prior Agreement (with respect to
the Series C Notes) made by each Purchaser of Series C Notes under the Prior
Agreement, and the accuracy of the representation in paragraph 9B of this
Agreement (with respect to the Series D Notes and each applicable Series of
Shelf Notes) made by each Series D Note Purchaser or each Purchaser of such
Series of Shelf Notes, as applicable.

 

8K.         Governmental Consent.  None of the nature of the Company or any of
its Subsidiaries, or any of their respective businesses or properties, or any
relationship between the

 

27

--------------------------------------------------------------------------------


 

Company or a Subsidiary and any other Person, or any circumstance in connection
with the offering, issuance, sale or delivery of the Notes is such as to require
as of the applicable Closing Day on the part of the Company or any Subsidiary
any authorization, consent, approval, exemption or other action by, notice to or
filing with any court, administrative or governmental body (other than routine
filings after such Closing Day with the SEC and/or state blue sky authorities)
in connection with (i) the execution and delivery of this Agreement or the other
Transaction Documents, (ii) the offering, issuance, sale or delivery of the
Notes or (iii) fulfillment of or compliance with the terms and provisions of
this Agreement, the Notes or the other Transaction Documents, in each case that
has not been obtained.

 

8L.          Holding Company and Investment Company Status.  Neither the Company
nor any Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or a “public utility” within the meaning of the Federal Power Act,
as amended.

 

8M.         Possession of Franchises, Licenses, Etc.  The Company and its
Subsidiaries possess all material franchises, certificates, licenses,
development and other permits and other authorizations from governmental
political subdivisions or regulatory authorities and all patents, trademarks,
service marks, trade names, copyrights, licenses, easements, rights of way and
other rights (collectively, “Material Rights”), free from burdensome
restriction, that are necessary in the judgment of the Company in any material
respect for the ownership, maintenance and operation of their business,
properties and assets, and neither the Company nor any of its Subsidiaries is in
violation of any Material Rights in any material respect.  No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such Material Rights, or which materially and
adversely affects the rights of the Company or its Subsidiaries thereunder.

 

8N.          Environmental and Safety Matters.  The Company and its Subsidiaries
and all of their respective properties and facilities have complied at all times
and in all respects with all Environmental and Safety Laws except where failure
to comply would not result in a Material Adverse Effect.

 

8O.         Employee Relations.  Neither the Company nor any Subsidiary is the
subject of (i) any material strike, work slowdown or stoppage, union organizing
drive or other similar activity or (ii) any material action, suit, investigation
or other proceeding involving alleged employment discrimination, unfair
termination, employee safety or similar matters or, to the best knowledge of the
Company, is any such event imminent or likely to occur except those which,
individually or in aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

8P.          Shipping-Related Legislation.  To the best knowledge of the
Company, no legislation has been introduced or enacted to either repeal or
substantially modify Section 27 of the Merchant Marine Act, 1920, as amended to
the date of this Agreement, commonly referred to as the Jones Act in a manner
that could reasonably be expected to have a Material Adverse Effect.

 

8Q.         Disclosure.  Neither this Agreement, any other Transaction Document
nor any other document, certificate or statement furnished to any Purchaser by
or on behalf of the

 

28

--------------------------------------------------------------------------------


 

Company or Matson Navigation in connection herewith or with the Prior Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein,
taken as a whole, not misleading in light of the circumstances under which they
were made; provided, that with respect to projections and other pro forma
financial information included in such information, the Company only represents
that such information was prepared in good faith based upon estimates and
assumptions believed by the preparer thereof to be reasonable at the time made,
it being recognized by the Purchasers that such financial information as it
relates to future events is not to be viewed as a fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

 

8R.          Foreign Assets Control Regulations, Etc.

 

(a)           Neither the Company nor any Controlled Entity (i) is a Blocked
Person, (ii) has been notified that its name appears or may in the future appear
on a State Sanctions List or (iii) is a target of sanctions that have been
imposed by the United Nations or the European Union.

 

(b)           Neither the Company nor any Controlled Entity (i) has violated,
been found in violation of, or been charged or convicted under, any applicable
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws
or (ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any applicable U.S. Economic Sanctions Laws,
Anti-Money Laundering Laws or Anti-Corruption Laws.

 

(c)           No part of the proceeds from the sale of the Notes hereunder:

 

(i)            assuming, to the extent relevant, compliance by each of the
Purchasers with U.S. Economic Sanctions laws, constitutes or will constitute
funds obtained on behalf of any Blocked Person or will otherwise be used by the
Company or any Controlled Entity, directly or indirectly, (A) in connection with
any investment in, or any transactions or dealings with, any Blocked Person,
(B) for any purpose that would cause any Purchaser to be in violation of any
U.S. Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;

 

(ii)           will be used, directly or indirectly, in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Money Laundering Laws;
or

 

(iii)          will be used, directly or indirectly, for the purpose of making
any improper payments, including bribes, to any Governmental Official or
commercial counterparty in order to obtain, retain or direct business or obtain
any improper advantage, in each case which would be in violation of, or cause
any Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

9.             REPRESENTATIONS OF THE PURCHASERS.  Each Series D Note Purchaser
and each Purchaser of any Series of Shelf Notes represents as follows:

 

29

--------------------------------------------------------------------------------


 

9A.          Nature of Purchase.  Such Purchaser is acquiring the Series D Notes
or such Series of Shelf Notes purchased by it hereunder for the purpose of
investment for its own account or for the account of funds that it manages for
investment purposes and not with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of such Purchaser’s property shall at all times be and remain within
its control.  Such Purchaser has no present intention of selling, granting
participation in, or otherwise distributing any of the Series D Notes or such
Series of Shelf Notes to be issued to it in any transaction which would be in
violation of the securities laws of the United States of America or any state or
other jurisdiction thereof, without prejudice, however, to Purchaser’s rights at
all times to sell or otherwise dispose of all or any part of such securities
under a registration under Securities Act or under an exemption from such
registration available under the Securities Act and subject, nevertheless, to
the disposition of such Purchaser’s property being at all times within its
control.  Such Purchaser acknowledges that the Series D Notes or such Series of
Shelf Notes, as applicable, will not, on the applicable Closing Day, be
registered under the Securities Act, on the grounds that the sale provided for
in this Agreement and the issuance of securities hereunder is exempt from
registration under the Securities Act, and that the Company’s reliance on such
exemption is predicated on the representations set forth in this Article 9.

 

9B.          Source of Funds.  At least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser to pay the purchase price of the Series D Notes or the applicable
Series of Shelf Notes to be purchased by such Purchaser hereunder:

 

(i)            the Source is an “insurance company general account” (as that
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

 

(ii)           the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

 

(iii)          the Source is either (a) an insurance company pooled separate
account, within the meaning of PTE 90-1, or (b) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in

 

30

--------------------------------------------------------------------------------


 

writing pursuant to this clause (iii), no employee benefit plan or group of
plans maintained by the same employer or employee organization beneficially owns
more than 10% of all assets allocated to such pooled separate account or
collective investment fund; or

 

(iv)          the Source constitutes assets of an “investment fund” (within the
meaning of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of
Part I(c) and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a
person controlling or controlled by the QPAM maintains an ownership interest in
the Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or

 

(v)           the Source constitutes assets of a “plan(s)” (within the meaning
of Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption), the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Part IV(d)(3) of the INHAM Exemption)
owns a 10% or more interest in the Company and (a) the identity of such INHAM
and (b) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this
clause (v); or

 

(vi)          the Source is a governmental plan; or

 

(vii)         the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this
clause (vii); or

 

(viii)        the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

 

As used in this paragraph 9B, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

31

--------------------------------------------------------------------------------


 

9C.          Experience and Information.  Such Purchaser:  (a) is an “accredited
investor” as defined in Rule 501 of Regulation D promulgated under the
Securities Act; (b) understands that the Series D Notes or the applicable
Series of Shelf Notes have not been registered under the Securities Act, or
under any state securities laws, and are being offered and sold in reliance upon
federal and state exemptions for transactions not involving any public offering;
(c) by and through its officers or investment advisor (each of whom has such
knowledge and experience in financial and business matters as to be capable of
evaluating such Purchaser’s investment), has such knowledge and experience in
financial and business matters as to be capable of evaluating its investment,
and such Purchaser has the ability to bear the economic risks of its investment;
(d) by and through its officers or investment advisor, has reviewed this
Agreement, including all exhibits and schedules hereto, and has received the
financial statements referred to in paragraph 8B; and (e) by and through its
officers or investment advisor, has had, during the course of the transactions
contemplated hereby and prior to its receipt of the Series D Notes or the
applicable Series of Shelf Notes to be purchased by it, the opportunity to ask
questions of, and has received answers from, the Company concerning the
transactions contemplated hereby and to obtain any additional information which
the Company possesses or could acquire without unreasonable effort or expense;
provided, however, that nothing in this representation nor any such
investigation by such Purchaser or by its officers or investment advisor shall
limit, diminish, or constitute a waiver of any representation or warranty made
under this Agreement or any Transaction Document by the Company and or impair
any rights which such Purchaser may have with respect thereto.

 

9D.          Rule 144.  Such Purchaser understands that the Series D Notes or
the applicable Series of Shelf Notes may not be sold, transferred, or otherwise
disposed of without registration under the Securities Act or the availability of
an exemption therefrom and that in the absence of such registration or
exemption, the Series D Notes or the applicable Series of Shelf Notes must be
held indefinitely.  In particular, such Purchaser is aware that the Series D
Notes or the applicable Series of Shelf Notes may not be sold pursuant to
Rule 144 promulgated under the Securities Act unless all of the applicable
conditions of such rule are met, and that the Company is making no
representation that such conditions will be met in the future.  Such Purchaser
represents that, in the absence of an effective registration statement covering
the Series D Notes or the applicable Series of Shelf Notes, it will sell,
transfer, or otherwise dispose of the Series D Notes or such Series of Shelf
Notes only in a manner consistent with its representations set forth in
paragraph 9A.

 

9E.          Legends.  Such Purchaser understands that the certificates
evidencing the Series D Notes or the applicable Series of Shelf Notes will bear
the following legends, in addition to any legend required by applicable state
securities laws:

 

“THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.”

 

32

--------------------------------------------------------------------------------


 

10.          DEFINITIONS; ACCOUNTING MATTERS.  For the purpose of this
Agreement, the terms defined in paragraphs 10A and 10B (or within the text of
any other paragraph) shall have the respective meanings specified therein and
all accounting matters shall be subject to determination as provided in
paragraph 10C.

 

10A.       Yield-Maintenance Terms.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City or San Francisco, California are required or
authorized to be closed.

 

“Called Principal” means, with respect to any Note, the principal of such Note
that (i) is to be prepaid pursuant to paragraph 4B or (ii) has become or is
declared to be immediately due and payable pursuant to paragraph 7A, as the
context requires.

 

“Designated Spread” means 50 basis points.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (converted to reflect the
periodic basis on which interest on such Note is payable, if payable other than
on a semiannual basis) equal to the Reinvestment Yield with respect to such
Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the Designated Spread over the yield to maturity implied by (i) the ask-side
yields reported, as of 10:00 a.m. (New York City time) on the Business Day next
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” on the Bloomberg Financial Services Screen (or
such other display as may replace Page PX1 on the Bloomberg Financial Services
Screen or, if Bloomberg Financial Services shall cease to report such yields or
shall cease to be Prudential Capital Group’s customary source of information for
calculating yield-maintenance amounts on privately placed notes, then such
source as is then Prudential Capital Group’s customary source of such
information), for actively traded U.S. Treasury securities having a maturity
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or if such yields shall not be reported as of such time or the
yields reported as of such time shall not be ascertainable, (ii) the Treasury
Constant Maturity Series yields reported, for the latest day for which such
yields shall have been so reported as of the Business Day next preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. 
Such implied yield shall be determined, if necessary, by (a) converting U.S.
Treasury bill quotations to bond-equivalent yields in accordance with accepted
financial practice and (b) interpolating linearly between yields reported for
various maturities.  The Reinvestment Yield shall be rounded to the same number
of decimal places as appears in the coupon of the applicable Note.

 

33

--------------------------------------------------------------------------------


 

“Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due on or after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal (i) is to be prepaid pursuant to
paragraph 4B or (ii) has become or is declared to be immediately due and payable
pursuant to paragraph 7A, as the context requires.

 

“Yield-Maintenance Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Called Principal of such Note
over the sum of (i) such Called Principal plus (ii) interest accrued thereon as
of (including interest due on) the Settlement Date with respect to such Called
Principal.  The Yield-Maintenance Amount shall in no event be less than zero.

 

10B.       Other Terms.

 

“Acceptance” is defined in paragraph 2B(5).

 

“Acceptance Day” is defined in paragraph 2B(5).

 

“Acceptance Window” is defined in paragraph 2B(5).

 

“Accepted Note” is defined in paragraph 2B(5).

 

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of either (a) all or
substantially all of the property of, or a line of business or division of,
another Person or (b) at least a majority of the voting capital stock or other
equity interests of another Person, in each case whether or not involving a
merger or consolidation with such other Person.

 

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under direct or indirect common control with, the Company.  A Person shall be
deemed to control another Person if such first Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agreement” is defined in paragraph 11C.

 

34

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Authorized Officer” means (i) in the case of the Company, any officer of the
Company designated as an “Authorized Officer” in the Information Schedule or any
officer of the Company designated as an “Authorized Officer” for the purpose of
this Agreement in a certificate executed by one of the Company’s then existing
Authorized Officers and (ii) in the case of Prudential, any officer of
Prudential designated as its “Authorized Officer” in the Information Schedule or
any officer of Prudential designated as its “Authorized Officer” for the purpose
of this Agreement in a certificate executed by one of its then existing
Authorized Officers.  Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom Prudential in good faith
believes to be an Authorized Officer of the Company at the time of such action
shall be binding on the Company even though such individual shall have ceased to
be an Authorized Officer of the Company, and any action taken under this
Agreement on behalf of Prudential by any individual who on or after the date of
this Agreement shall have been an Authorized Officer of Prudential, and whom the
Company in good faith believe to be an Authorized Officer of Prudential at the
time of such action shall be binding on Prudential even though such individual
shall have ceased to be an Authorized Officer of Prudential.

 

“Available Facility Amount” is defined in paragraph 2B(1).

 

“Bank Credit Agreement” means that certain Credit Agreement, dated as of June 4
2012, by and among the Company, Bank of America, N.A., First Hawaiian Bank and
the other lenders and financial institutions party thereto, as amended by that
certain First Amendment to Credit Agreement dated as of July 30, 2015, and as
the same may be further amended, amended and restated, supplemented, refinanced,
replaced or otherwise modified from time to time.

 

“Bankruptcy Law” is defined in clause (vii) of paragraph 7A.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” is defined in paragraph 10A.

 

“Cancellation Date” is defined in paragraph 2B(8)(iv).

 

35

--------------------------------------------------------------------------------


 

“Cancellation Fee” is defined in paragraph 2B(8)(iv).

 

“Capital Assets” means all assets other than current assets, and shall not
include any amounts in the Capital Construction Fund.

 

“Capital Construction Fund” means the fund established and maintained by Company
in accordance with Section 607 of the Merchant Marine Act, 1936, as amended.

 

“Capitalized Lease Obligations” means, with respect to any Person, any rental
obligation of such Person which, under GAAP in effect as of September 14, 2016,
is or will be required to be capitalized on the books of such Person, taken at
the amount thereof accounted for as indebtedness (net of interest expense) in
accordance with such principles.

 

“CCF” means the capital construction fund created under Matson Navigation’s
Capital Construction Fund Agreement with the United States of America through
the Maritime Administrator.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et. seq.), as amended, and the regulations
promulgated thereunder.

 

“CFC” means a controlled foreign corporation (as that term is defined in
Section 957(a) of the Code).

 

“Change of Control” means (i) the acquisition by any “person” or “group” (as
such terms are used in Sections 13(d)(3) and 14(d)(2) of the Securities Exchange
Act of 1934) of outstanding shares of voting stock of the Company representing
more than 50% of voting control of the Company, or (ii) the failure of the
Company to own 100% of the equity interest of Matson Navigation at any time.

 

“Closing Day” means (a) the Series D Closing Day, and (b) with respect to any
Accepted Note, the Business Day specified for the closing of the purchase and
sale of such Accepted Note in the Confirmation of Acceptance for such Accepted
Note, provided that (i) if the Company and the Purchasers which are obligated to
purchase any Accepted Notes agree on an earlier Business Day for such closing,
the “Closing Day” for such Notes shall be such earlier Business Day, and (ii) if
the closing of the purchase and sale of any Accepted Notes is rescheduled
pursuant to paragraph 2B(7), the Closing Day for such Notes, for all purposes of
this Agreement except references to “original Closing Day” in paragraph
2B(8)(iii), means the Rescheduled Closing Day with respect to such Notes.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means a collective reference to all assets with respect to which
Liens in favor of the Collateral Agent are purported to be granted pursuant to
and in accordance with the terms of the applicable Collateral Documents.

 

36

--------------------------------------------------------------------------------


 

“Collateral Agent” means Bank of America in its capacity as collateral agent
under any of the Collateral Documents or any successor collateral agent under
any of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the applicable Security
Agreement or Security Agreements.

 

“Collateral Election” is defined in paragraph 5I.

 

“Company” is defined in the introductory paragraph hereto.

 

“Confidential Information” is defined in paragraph 11R.

 

“Confirmation of Acceptance” is defined in paragraph 2B(5).

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Expense for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) depreciation expense for such period, (iv) amortization
expense for such period, (v) deferred dry-docking amortization expense for such
period (to the extent not included in the preceding clause (iv)), (vi) one-time
expenses, including transaction costs, related to the Horizon Acquisition to the
extent such expenses and costs are incurred within 12 months of the consummation
of the Horizon Acquisition; provided that the aggregate amount of expenses and
costs added back to Consolidated EBITDA pursuant to this clause (vi) shall not
exceed $50,000,000, and (vii) non-cash stock-based compensation.  For purposes
of calculating Consolidated EBITDA for any period of four consecutive quarters,
if during such period the Company or any Subsidiary shall have consummated
(i) an Acquisition of a Person that constitutes a Material Subsidiary (including
any such Acquisition structured as an asset purchase, merger or consolidation)
or an Acquisition of a Material Line of Business, then Consolidated EBITDA for
such period shall be calculated after giving pro forma effect thereto as if such
transaction occurred on the first day of such period; provided, that if the
aggregate purchase price for any Acquisition is greater than or equal to
$25,000,000, Consolidated EBITDA shall only be calculated on a pro forma basis
with respect to such Acquisition to the extent such pro forma calculations are
based on audited financial statements or other financial statements reasonably
satisfactory to the Required Holders and (ii) a disposition of all or
substantially all of the assets of a Material Subsidiary or of at least 50% of
the equity interests of a Material Subsidiary or of a Material Line of Business,
then Consolidated EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such transaction occurred on the first day of such
period.

 

“Consolidated Interest Coverage Ratio” means, on any date of determination
thereof, the ratio of (i) Consolidated EBITDA for the period of four consecutive
fiscal quarters ended on such date to (ii) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including

 

37

--------------------------------------------------------------------------------


 

capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
plus (b) the portion of rent expense with respect to such period under capital
leases that is treated as interest in accordance with GAAP.

 

“Consolidated Leverage Ratio” is defined in paragraph 6A(2).

 

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Subsidiaries (excluding, to the extent included in such
consolidated net income, (a) non-cash gains or losses during such period from
the write-up or write-down of assets and (b) income or loss during such period
from discontinued operations) as determined in accordance with GAAP.

 

“Consolidated Tangible Assets” means, as of any date, total assets (excluding
treasury stock, unamortized debt discount and expense, goodwill, trademarks,
trade names, patents, deferred charges and other intangible assets) of the
Company and its Subsidiaries on a consolidated basis, as determined in
accordance with GAAP.  Unless otherwise specified, “Consolidated Tangible
Assets” at any time will be deemed to be such amount as determined based on the
most recent financial statements delivered at such time pursuant to the
requirements of paragraph 5A(i) or (ii) of this Agreement or the Prior
Agreement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Convertible Notes Indenture” means that certain Indenture, dated as of
October 5, 2011, between Matson Alaska, as issuer, and U.S. Bank National
Association, as trustee and collateral agent, governing the Horizon Notes, and
all related ancillary and security documents, as such indenture and such
ancillary and security documents may be amended, supplemented, modified,
renewed, replaced and/or restated from time to time, so long as the amount of
the Horizon Notes is not increased and the tenor is not extended.

 

“Credit Parties” means the Company and the Guarantors.

 

“Debt” means, as to any Person at the time of determination thereof without
duplication, (a) any indebtedness of such Person (i) for borrowed money,
including commercial paper and revolving credit lines, (ii) evidenced by bonds,
debentures or notes or otherwise representing extensions of credit, whether or
not representing obligations for borrowed money (except trade accounts payable
arising in the ordinary course of business) or (iii) for the payment of the
deferred purchase price of property or services, except trade accounts payable
arising in the ordinary course of business, regardless of when such liability or
other obligation is due and payable, (b) Capitalized Lease Obligations of such
Person, (c) direct or contingent obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties), (d) Guarantees,
assumptions and endorsements by such Person (other than endorsements of

 

38

--------------------------------------------------------------------------------


 

negotiable instruments for collection in the ordinary course of business) of
Debt of another Person of the types described in clauses (a), (b) and
(c) hereof, and (e) Debt of another Person of the types described in
clauses (a), (b) and (c) hereof that is secured by Liens on the property or
other assets of such Person.  Notwithstanding the foregoing, “Debt” shall not
include (i) to the extent not exceeding $15,000,000 at any time outstanding,
unsecured contingent reimbursement obligations under standby letters of credit
(and substantially similar instruments such as bank guaranties) or (ii) a
Guarantee of Matson Navigation’s trade accounts receivable purchased or held by
the CCF.

 

“Default Rate” means as to any Shelf Note, that rate of interest that is the
greater of (1) 2% over the Interest Rate specified in the caption at set forth
at the top of such Shelf Note, and (2) 2% over the rate of interest publicly
announced by JPMorgan Chase Bank from time to time in New York City as its
“base” or “prime” rate.

 

“Delayed Delivery Fee” is defined in paragraph 2B(8)(iii).

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States of America or the District of Columbia.

 

“Eligible Business Line” means any business engaged in as of the date of this
Agreement by the Company or any of its Subsidiaries or any business reasonably
related thereto (but in no event an airline).

 

“Environmental and Safety Laws” means all federal, state and local laws,
regulations and ordinances, relating to the discharge, handling, disposition or
treatment of Hazardous Materials and other substances or the protection of the
environment or of employee health and safety, including, without limitation,
CERCLA, the Hazardous Materials Transportation Act (49 U.S.C. Section 1901 et.
Seq.), the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et.
Seq.), the Federal Water Pollution Control Act (33 U.S.C. Section 1251 et.
Seq.), the Clean Air Act (42 U.S.C. Section 7401 et. seq.), the Toxic Substances
Control Act (15 U.S.C. Section 2601 et. seq.), the Occupational Safety and
Health Act (29 U.S.C. Section 651 et. seq.) and the Emergency Planning and
Community Right-To-Know Act (42 U.S.C. Section 11001 et. seq.), each as the same
may be amended and supplemented.

 

“Environmental Liabilities and Costs” means as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, contribution, cost recovery,
costs and expenses (including all fees, disbursements and expenses of counsel,
expert and consulting fees, and costs of investigation and feasibility studies),
fines, penalties, sanctions and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, permit, order or
agreement with any federal, state or local Governmental Authority or other
Person, arising from environmental, health or safety conditions, or the release
or threatened release of a contaminant, pollutant or Hazardous Material into the
environment, resulting from the operations of such Person or its subsidiaries,
or breach of any Environmental and Safety Law or for which such Person or its
Subsidiaries is otherwise liable or responsible.

 

39

--------------------------------------------------------------------------------


 

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any corporation which is a member of the same controlled
group of corporations as the Company within the meaning of section 414(b) of the
Code, or any trade or business which is under common control with the Company
within the meaning of section 414(c) of the Code.

 

“Event of Default” means any of the events specified in paragraph 7A, provided
that there has been satisfied any requirement in connection with such event for
the giving of notice, or the lapse of time, or the happening of any further
condition, event or act, and “Default” means any of such events, whether or not
any such requirement has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Excluded Subsidiary” means (a) each CFC and (b) each U.S. Foreign Holdco;
provided, that in each case, such Person has not issued or guaranteed any
indebtedness or notes issued pursuant to the Bank Credit Agreement or the Other
Note Agreements.

 

“Facility” is defined in paragraph 2B(1).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” has the meaning provided in paragraph 10C.

 

“Governmental Authority” means (a) the government of (i) the United States of
America or any state or other political subdivision thereof, or (ii) any other
jurisdiction in which the Company or any Subsidiary conducts all or any part of
its business, or which asserts jurisdiction over any properties of the Company
or any Subsidiary, or (b) any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to, any such
government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, without duplication, any obligation, contingent or otherwise,
of any Person guaranteeing or having the economic effect of guaranteeing any
Debt or other obligation of any other Person (the primary obligor) in any
manner, directly or indirectly, and including any obligation:  (a) to make any
loan, advance or capital contribution, or for the purchase of any property from,
any Person, in each case for the purpose of enabling such Person to maintain
working capital, net worth or any other balance sheet condition or to pay debts,
dividends or expenses except for advances, deposits and initial payments made in
the usual and ordinary course of business for the purchase or acquisition of
property or services; (b) to purchase materials, supplies or other property or
services if such obligation requires that payment for such materials, supplies
or other property or services be made regardless of whether or not delivery of
such materials, supplies or other property or services is ever made or tendered;
(c) to rent or lease

 

40

--------------------------------------------------------------------------------


 

(as lessee) any real or personal property if such obligation is absolute and
unconditional under conditions not customarily found in commercial leases then
in general use; or (d) of any partnership or joint venture in which such Person
is a general partner or joint venturer if such obligation is not expressly
non-recourse to such Person; but excluding (i) any completion guaranties issued
in connection with a real estate development project to the extent contingent
and not constituting a direct or indirect obligation to repay Debt,
(ii) obligations under environmental indemnification agreements and (iii) a
guaranty of Matson Navigation’s trade accounts receivable purchased or held by
the CCF.

 

“Guarantors” means, collectively, (a) each Person that is a party to the
Multiparty Guaranty as a Guarantor as of the date hereof, including Matson
Navigation, Matson Logistics, Inc., a Hawaii corporation, Matson Ventures, Inc.,
a Hawaii corporation, Matson Alaska, Horizon Lines Holding Corp., a Delaware
corporation, Horizon Lines, LLC, a Delaware limited liability company, Matson
Navigation Company of Alaska, LLC, a Delaware limited liability company, Horizon
Lines Alaska Vessels, LLC, a Delaware limited liability company, and Horizon
Lines Merchant Vessels, LLC, a Delaware limited liability company, (b) each
Person that becomes a party to the Multiparty Guaranty as a Guarantor after the
date hereof pursuant to paragraph 5H or otherwise and (c) the successors of any
of the foregoing; provided, however, that no Excluded Subsidiary shall be a
Guarantor.  A Guarantor shall be released from the Multiparty Guaranty pursuant
to, and in accordance with, the terms hereof or the Multiparty Guaranty.

 

“Hazardous Materials” means (a) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “toxic substances” or any other formulations intended to define,
list or classify substances by reason of their deleterious properties, (b) any
oil, petroleum or petroleum derived substance, (c) any flammable substances or
explosives, (d) any radioactive materials, (e) asbestos in any form,
(f) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million,
(g) pesticides or (h) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

 

“Hedge Treasury Note(s)” means, with respect to any Accepted Notes, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Notes.

 

“Horizon Acquisition” means the acquisition which occurred under the Horizon
Acquisition Agreement, including without limitation the merger of a Subsidiary
of Matson Navigation with and into Matson Alaska, with Matson Alaska surviving
such merger and becoming a wholly owned subsidiary of Matson Navigation, and all
ancillary and related transactions with respect thereto.

 

“Horizon Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of November 11, 2014, by and among Matson Navigation, Hogan Acquisition Inc., a
wholly owned subsidiary of Matson Navigation and Matson Alaska, as amended and
supplemented from time to time.

 

41

--------------------------------------------------------------------------------


 

“Horizon Notes” means the 6.00% Series A Convertible Senior Secured Notes due
2017 that were issued by Matson Alaska, as governed by the Convertible Notes
Indenture, in an aggregate amount not to exceed $3,000,000.

 

“Hostile Acquisition” means any Acquisition that has not been approved by the
board of directors or other governing body of the applicable entity.

 

“including” means, unless the context clearly requires otherwise, “including
without limitation”.

 

“Indemnity and Contribution Agreement” means that certain Indemnity and
Contribution Agreement, dated as of June 29, 2012, by and among the Credit
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

 

“Intercreditor Agreement” means that certain Intercreditor and Collateral Agency
Agreement, dated as of July 30, 2015, by and among the Collateral Agent and the
Benefited Parties named therein, as amended, supplemented or otherwise modified
from time to time.

 

“Issuance Period” is defined in paragraph 2B(2).

 

“Lien” means any mortgage, pledge, security interest, encumbrance, deposit
arrangement, lien (including any lien securing any Capital Lease Obligation) or
charge of any kind (including any conditional sale or other title retention
agreement having substantially the same economic effect as any of the
foregoing).

 

“Manulani” means that certain container vessel of the type Philadelphia CV 2600,
named M.V. Manulani, official number 1168529.

 

“margin stock” is defined in paragraph 8I.

 

“Material Adverse Effect” means:  (a) a material adverse change in, or a
material adverse effect upon, on the business, condition (financial or
otherwise) or operations of the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Credit Party to perform its
obligations under any Transaction Document; or (c) a material adverse effect on
the material rights and remedies of the holders of the Notes, which material
adverse effect was not caused by any holder of a Note.

 

“Material Domestic Subsidiary” means any Domestic Subsidiary of the Company
(other than a U.S. Foreign Holdco) that accounts for, on the date of
determination, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the period of four consecutive fiscal quarters then or most
recently ended.

 

“Material Line of Business” means a line of business or an operating division
that accounts for, as of the most recently ended four fiscal quarter period of
the Company, 5% or more of Consolidated EBITDA of the Company and its
Subsidiaries for the most recently ended four fiscal quarter period of the
Company.

 

42

--------------------------------------------------------------------------------


 

“Material Subsidiary” means (a) any Guarantor and (b) any Subsidiary that
accounts for, as of the most recently ended four fiscal quarter period of the
Company, 5% or more of Consolidated EBITDA of the Company and its Subsidiaries
for the most recently ended four fiscal quarter period of the Company.

 

“Matson Alaska” means Matson Alaska, Inc. (formerly known as Horizon
Lines, Inc.), a Delaware corporation.

 

“Matson Navigation” means Matson Navigation Company, Inc., a Hawaii corporation.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in section 4001(a)(3) of ERISA).

 

“Multiparty Guaranty” means that certain Multiparty Guaranty, made by the
Guarantors in favor of the holders of the Notes, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Notes” is defined in paragraph 1D.

 

“NYL Note Agreements” means (a) that certain Note Purchase Agreement, dated as
of November 5, 2013, by and between the Company, on the one hand, and New York
Life Insurance Company and the other Purchasers named therein, on the other
hand, as the same may be amended, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time, and (b) that
certain Note Purchase Agreement, dated as of July 30, 2015, by and between the
Company, on the one hand, and New York Life Insurance Company and the other
Purchasers named therein, on the other hand, as the same may be amended, amended
and restated, supplemented, refinanced, replaced or otherwise modified from time
to time.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate signed in the name of the Company by
its Chief Executive Officer, Chief Financial Officer, President, one of its Vice
Presidents or its Treasurer.

 

“Original Agreement” means that certain Amended and Restated Note Agreement,
dated as of May 19, 2005, as amended, supplemented or otherwise modified prior
to the effectiveness of the Prior Agreement.

 

“Other Note Agreements” means, for any date of determination, (i) the NYL Note
Agreements and (ii) any other note purchase agreement entered into by a Credit
Party on or after the date hereof, in each of cases (i) and (ii) under which
notes in an aggregate principal amount

 

43

--------------------------------------------------------------------------------


 

of at least $30,000,000 are issued and sold and remain outstanding as of such
date of determination; provided, however, that the term “Other Note Agreements”
shall exclude (a) Title XI Debt, (b) financings to build, modify and/or acquire
Vessel(s) secured by such Vessel(s) (other than Vessel(s) constituting
Collateral) and (c) for the avoidance of doubt, any Debt between or among the
Company and its Subsidiaries.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor or
replacement entity thereto under ERISA.

 

“Person” means and include an individual, a partnership, a joint venture, a
corporation, a trust, a limited liability company, an unincorporated
organization and a government or any department or agency thereof.

 

“Plan” means any “employee pension benefit plan” (as such term is defined in
section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by either Company or any ERISA Affiliate.

 

“Prior Agreement” has the meaning given in paragraph 1A.

 

“Priority Debt” means, at any time of determination thereof and without
duplication, (a) Debt of the Company secured by any Lien (including, without
limitation, all Title XI Debt and all Debt secured by marine assets, in each
case whether full recourse or limited recourse) and (b) all Debt secured by a
Lien (including, without limitation, all Title XI Debt and all Debt secured by a
Lien on marine assets, in each case whether full recourse or limited recourse)
and all unsecured Debt of Subsidiaries of the Company (other than unsecured Debt
of Guarantors), provided, however, that Priority Debt shall not include (i) Debt
owing from any Subsidiaries to the Company or any other Subsidiary, (ii) the
Notes and obligations under the Multiparty Guaranty, (iii) the notes issued
under the Other Note Agreements and Guarantees in respect thereof, (iv) any Debt
or other obligations of the Company or any Subsidiary under the Bank Credit
Agreement, including any obligations with respect to any letter of credit issued
thereunder (other than those described in paragraph 6C(1)(vi)), and any
Guarantee with respect to any Debt or other obligations under the Bank Credit
Agreement, so long as the Company is in compliance with the second and third
provisos of paragraph 6C(1)(vii), (v) any Debt secured solely by Collateral, or
(vi) the Horizon Notes, so long as the aggregate principal amount outstanding
under the Horizon Notes is less than $3,000,000.

 

“Prudential” means PGIM, Inc., and any successor thereto.

 

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, Prudential, and (ii) any managed
account or investment fund which is managed by Prudential or a Prudential
Affiliate described in clause (i) of this definition.

 

“Purchasers” means Prudential, each holder of Notes which is a signatory to this
Agreement and, with respect to any Shelf Notes, Prudential and/or the Prudential
Affiliate(s) which are purchasing such Notes.

 

“Request for Purchase” is defined in paragraph 2B(3).

 

44

--------------------------------------------------------------------------------


 

“Required Holder(s)” means the holder or holders of at least 51% of the
aggregate principal amount of the Notes or of a Series of Notes, as the context
may require, from time to time outstanding and, if no Notes are outstanding,
means Prudential.

 

“Rescheduled Closing Day” is defined in paragraph 2B(7).

 

“Responsible Officer” means any of the Company’s chief financial officer,
principal accounting officer, treasurer or controller and any other officer of
the Company with responsibility for the administration of the relevant portion
of this Agreement or matters referenced therein.

 

“Restricted Payments” is defined in paragraph 6B.

 

“SEC” means the Securities and Exchange Commission, and any Governmental
Authority succeeding to any of its principal functions.

 

“Section 2 Citizen” means a Person that is a citizen of the United States of
America as required for the coastwise trade under Section 50501 of Title 46 of
the United States Code and the regulations in effect from time to time
thereunder.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Security Agreement” means, individually, each of (a) that certain Security
Agreement (Vessel Type Aloha Class – Hull No. 29) dated as of the applicable
date thereof between Matson Navigation and the Collateral Agent in substantially
the form set forth as Exhibit E-1, (b) that certain Security Agreement (Vessel
Type Aloha Class – Hull No. 30) dated as of the applicable date thereof between
Matson Navigation and the Collateral Agent in substantially the form set forth
as Exhibit E-2, and (c) any other Security Agreement with respect to an
applicable Vessel (or contract to build a Vessel) between a Credit Party and the
Collateral Agent in substantially the form set forth as Exhibits E-1 and E-2
with respect to such applicable Vessel (or contract to build a Vessel) and
designated in writing from time to time by any Credit Party to the Collateral
Agent as a “Security Agreement” hereunder.

 

“Series” is defined in paragraph 1D.

 

“Series B Notes” is defined in paragraph 1B.

 

“Series C Notes” is defined in paragraph 1B.

 

“Series C-1 Notes” is defined in paragraph 1B.

 

“Series C-2 Notes” is defined in paragraph 1B.

 

“Series C-3 Notes” is defined in paragraph 1B.

 

“Series D Closing Day” is defined in paragraph 2A.

 

45

--------------------------------------------------------------------------------


 

“Series D Note Purchasers” means the purchasers of Series D Notes identified on
the Purchaser Schedules hereto.

 

“Series D Notes” is defined in paragraph 1C.

 

“Shelf Notes” is defined in paragraph 1D.

 

“Significant Holder” means (i) each Purchaser, so long as such Purchaser shall
hold any Note, or (ii) any other holder of at least 10% of the aggregate
principal amount of the Notes of any Series from time to time outstanding.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. or any successor thereto.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Structuring Fee” is defined in Section 2B(8)(i).

 

“Subsidiary” means, as to any Person, any company, whether operating as a
corporation, joint venture, partnership, limited liability company or other
entity, which is consolidated with such Person in accordance with GAAP.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.

 

“Title XI Debt” means all Debt of the Company or Matson Navigation or any
Subsidiary that is guaranteed by the United States of America pursuant to 46 USC
Chapter 537.

 

“Transaction Documents” means this Agreement, the Notes, the Multiparty
Guaranty, the Indemnity and Contribution Agreement and the other agreements,
documents, certificates and instruments now or hereafter executed or delivered
by the Company or any Subsidiary or Affiliate in connection with this Agreement.

 

“Transferee” means any direct or indirect transferee of all or any part of any
Note purchased under this Agreement.

 

“U.S. Foreign Holdco” means any Domestic Subsidiary, substantially all of the
assets of which consist of equity interests of one or more Foreign Subsidiaries.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime,

 

46

--------------------------------------------------------------------------------


 

including the Trading with the Enemy Act, the International Emergency Economic
Powers Act, the Iran Sanctions Act, the Sudan Accountability and Divestment Act
and any other OFAC Sanctions Program.

 

“Vessel” means each vessel that is (or is required to be) documented under and
pursuant to the laws of the United States with a coastwise endorsement owned or
operated by the Company or any Subsidiary.

 

10C.       Accounting Principles, Terms and Determinations; Changes in GAAP. 
All references in this Agreement to “generally accepted accounting principles”
and “GAAP” shall be deemed to refer to generally accepted accounting principles
in effect in the United States of America at the time of application thereof,
but excluding in each case the effects of Financial Accounting Standards Board
Accounting Standards Codification Topic No. 825-10-25 – Fair Value
Option, International Accounting Standard 39 – Financial Instruments: 
Recognition and Measurement, or any other accounting standard that would result
in any financial liability being set forth at an amount less than the actual
outstanding principal amount thereof.  Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all unaudited
financial statements and certificates and reports as to financial matters
required to be furnished hereunder shall be prepared, in accordance with
generally accepted accounting principles, applied on a basis consistent with the
most recent audited consolidated financial statements of the Company and its
Subsidiaries delivered pursuant to clause (ii) of paragraph 5A or, if no such
statements have been so delivered, the most recent audited financial statements
referred to in clause (i) of paragraph 8B.

 

If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Transaction Document, and either the
Company or the Required Holders shall so request, the holders of the Notes and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Holders); provided that, (A) until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) until so amended, the Company shall provide to
the holders of the Notes financial statements and other documents reasonably
requested by any holder of a Note setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  Without limiting the foregoing, leases shall continue to
be classified and accounted for on a basis consistent with the rules in effect
on September 14, 2016 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

 

11.          MISCELLANEOUS.

 

11A.       Note Payments.  The Company agrees that, so long as any Purchaser
shall hold any Note, it will make payments of principal of, interest on, and any
Yield-Maintenance Amount payable with respect to, such Note, which comply with
the terms of this Agreement, by wire transfer of immediately available funds for
credit on the date due to the account or accounts of such Purchaser specified in
the applicable purchaser schedule for such Series of Notes or such

 

47

--------------------------------------------------------------------------------


 

other account or accounts in the United States as such Purchaser may from time
to time designate in writing, notwithstanding any contrary provision herein or
in any Note with respect to the place of payment.  Each Purchaser agrees that,
before disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid.  The Company agrees to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.

 

11B.       Expenses.  The Company agrees, whether or not the transactions
contemplated hereby shall be consummated, to pay, and save Prudential, each
Purchaser and any Transferee harmless against liability for the payment of, all
reasonable out-of-pocket expenses arising in connection with such transactions,
including (i) all document production and duplication charges and the fees and
expenses of any special counsel engaged by the Purchasers or any Transferee in
connection with this Agreement or any other Transaction Document, the
Intercreditor Agreement, the Collateral Documents, the transactions contemplated
hereby and thereby and any subsequent proposed modification of, or proposed
consent under, this Agreement or any other Transaction Document, the
Intercreditor Agreement or the Collateral Documents, whether or not such
proposed modification shall be effected or proposed consent granted, and
(ii) the reasonable costs and expenses, including attorneys’ fees, incurred by
any Purchaser or any Transferee in enforcing any rights under this Agreement,
the Notes or any other Transaction Document, the Intercreditor Agreement or the
Collateral Documents or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this Agreement, the
Notes or any other Transaction Document, the Intercreditor Agreement or the
Collateral Documents or the transactions contemplated hereby or thereby or by
reason of any Purchaser’s or any Transferee’s having acquired any Note,
including without limitation costs and expenses incurred in any bankruptcy case,
provided however, the Company will not be required to pay the expenses of any
holder of a Note or any Transferee in connection with the transfer of any Note
by any holder of a Note to any Transferee.  The obligations of the Company under
this paragraph 11B shall survive the transfer of any Note or portion thereof or
interest therein by any Purchaser or any Transferee and the payment of any Note.

 

11C.       Consent to Amendments.  This Agreement may be amended, and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, if the Company shall obtain the written consent
to such amendment, action or omission to act, of the Required Holder(s) of the
Notes of each Series except that, (i) without the written consent of the holder
or holders of all Notes of a particular Series, and if an Event of Default shall
have occurred and be continuing, of the holders of all Notes of all Series, at
the time outstanding, no amendment to this Agreement shall change the maturity
of any Note, or change or affect the principal thereof, or change or affect the
rate or time of payment of interest on or any Yield-Maintenance Amount payable
with respect to the Notes of such Series, (ii) without the written consent of
the holder or holders of all Notes at the time outstanding, no amendment to or
waiver of the provisions of this Agreement shall change or affect the provisions
of paragraph 7A or this paragraph 11C insofar as such provisions relate to
proportions of the principal amount of the Notes of any Series, or the rights of
any individual holder of Notes, required with respect to any declaration of
Notes to be due and payable or with respect to any consent, amendment, waiver or
declaration, (iii) with the written consent of Prudential (and not without the
written consent of Prudential) the provisions of paragraph 2B may be amended or

 

48

--------------------------------------------------------------------------------


 

waived (except insofar as any such amendment or waiver would affect any rights
or obligations with respect to the purchase and sale of Notes which shall have
become Accepted Notes prior to such amendment or waiver), and (iv) with the
written consent of all of the Purchasers which shall have become obligated to
purchase Notes of any Series (and not without the written consent of all such
Purchasers), any of the provisions of paragraphs 2B and 3 may be amended or
waived insofar as such amendment or waiver would affect only rights or
obligations with respect to the purchase and sale of the Notes of such Series or
the terms and provisions of such Notes.  Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.  No course of dealing between the Company, on the one hand, and
Prudential or the holder of any Note, on the other hand, nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note.  As used herein and in the Notes, the
term “this Agreement” and references thereto means this Agreement as it may from
time to time be amended or supplemented.

 

11D.       Form, Registration, Transfer and Exchange of Notes.  The Notes are
issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to reflect any principal amount not
evenly divisible by $1,000,000.  The Company shall keep at its principal office
a register in which the Company shall provide for the registration of Notes and
of transfers of Notes.  Upon surrender for registration of transfer of any Note
at the principal office of the Company, the Company shall, at its expense,
execute and deliver one or more new Notes of like tenor and of a like aggregate
principal amount, registered in the name of such transferee or transferees.  At
the option of the holder of any Note, such Note may be exchanged for other Notes
of like tenor and of any authorized denominations, of a like aggregate principal
amount, upon surrender of the Note to be exchanged at the principal office of
the Company.  Whenever any Notes are so surrendered for exchange, the Company
shall, at its expense, execute and deliver the Notes which the holder making the
exchange is entitled to receive.  Each prepayment of principal payable on each
prepayment date upon each new Note issued upon any such transfer or exchange
shall be in the same proportion to the unpaid principal amount of such new Note
as the prepayment of principal payable on such date on the Note surrendered for
registration of transfer or exchange bore to the unpaid principal amount of such
Note.  No reference need be made in any such new Note to any prepayment or
prepayments of principal previously due and paid upon the Note surrendered for
registration of transfer or exchange.  Every Note surrendered for registration
of transfer or exchange shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the holder of such Note or such
holder’s attorney duly authorized in writing.  Any Note or Notes issued in
exchange for any Note or upon transfer thereof shall carry the rights to unpaid
interest and interest to accrue which were carried by the Note so exchanged or
transferred, so that neither gain nor loss of interest shall result from any
such transfer or exchange.  Upon receipt of written notice from the holder of
any Note of the loss, theft, destruction or mutilation of such Note and, in the
case of any such loss, theft or destruction, upon receipt of such holder’s
unsecured indemnity agreement, or in the case of any such mutilation upon
surrender and cancellation of such Note, the Company will make and deliver a new
Note, of like tenor, in lieu of the lost, stolen, destroyed or mutilated Note.

 

49

--------------------------------------------------------------------------------


 

11E.       Persons Deemed Owners; Participations.  Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of and Yield Maintenance Amount, if any, and
interest on such Note and for all other purposes whatsoever, whether or not such
Note shall be overdue, and the Company shall not be affected by notice to the
contrary.  Subject to the preceding sentence, the holder of any Note may from
time to time grant participations in all or any part of such Note on such terms
and conditions as may be determined by such holder in its sole and absolute
discretion.

 

11F.        Survival of Representations and Warranties; Entire Agreement; No
Novation.  All representations and warranties contained herein, in any other
Transaction Document or made in writing by or on behalf of the Company or any
other Credit Party in connection herewith or therewith shall survive the
execution and delivery of this Agreement, the Notes and the other Transaction
Documents, the transfer of any Note or portion thereof or interest therein and
the payment of any Note, and may be relied upon by any Transferee, regardless of
any investigation made at any time by or on behalf of any Purchaser or any
Transferee.  Subject to the preceding sentence, this Agreement, the Notes, the
other Transaction Documents and, until the effectiveness of the amendment and
restatement thereof by this Agreement, the Prior Agreement, embody the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersede all prior agreements and understandings
relating to the subject matter hereof.  This Agreement amends, restates and
replaces the Prior Agreement and is not intended to constitute a novation
thereof; it being acknowledged and agreed that the Company’s covenants in the
Prior Agreement shall remain operative for periods prior to the effectiveness of
this Agreement, and any unwaived breach of such covenants or any unwaived breach
of representations and warranties under the Prior Agreement made prior to the
effectiveness of this Agreement, in each case if such unwaived breach
constituted a Default or Event of Default under the Prior Agreement immediately
prior to the effectiveness of this Agreement, shall constitute a Default or
Event of Default, as applicable, under this Agreement.

 

11G.       Successors and Assigns.  All covenants and other agreements in this
Agreement contained by or on behalf of any of the parties hereto shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

 

11H.       Independence of Covenants.  All covenants hereunder and in the other
Transaction Documents shall be given independent effect so that if a particular
action or condition is prohibited by any one of such covenants, the fact that it
would be permitted by an exception to, or otherwise be in compliance within the
limitations of, another covenant shall not (i) avoid the occurrence of a Default
or Event of Default if such action is taken or such condition exists or (ii) in
any way prejudice an attempt by the holder of any Note to prohibit, through
equitable action or otherwise, the taking of any action by the Company or any
Subsidiary which would result in a Default or Event of Default.

 

11I.         Notices.  All written communications provided for hereunder (other
than communications provided for under paragraph 2B) shall be sent by first
class mail or nationwide overnight delivery service (with charges prepaid) and
(i) if to Prudential, at the address set forth

 

50

--------------------------------------------------------------------------------


 

on the first page of this Agreement or at such other address as Prudential shall
have specified to the Company in writing, (ii) if to any Purchaser, addressed as
specified for such communications in the applicable purchaser schedule for the
applicable Series of Notes or at such other address as any such Purchaser shall
have specified to the Company in writing, (iii) if to any other holder of any
Note, addressed to it at such address as it shall have specified in writing to
the Company or, if any such holder shall not have so specified an address, then
addressed to such holder in care of the last holder of such Note which shall
have so specified an address to the Company and (iv) if to the Company,
addressed to it at 555 12th Street, 8th Floor, Oakland, CA 94067, Attention: 
Chief Financial Officer or at such other address as the Company shall have
specified to each holder of a Note in writing, provided, however, that any such
communication to the Company may also, at the option of the Person sending such
communication, be delivered by any other means either to the Company at its
address specified above or to any Authorized Officer of the Company.  Any
communication pursuant to paragraph 2B shall be made by the method specified for
such communication in paragraph 2B, and shall be effective to create any rights
or obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telefacsimile communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telefacsimile terminal the number of which is listed for
the party receiving the communication in the Information Schedule or at such
other telefacsimile terminal as the party receiving the information shall have
specified in writing to the party sending such information.

 

11J.                        Descriptive Headings.  The descriptive headings of
the several paragraphs of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

 

11K.                     Satisfaction Requirement.  If any agreement,
certificate or other writing, or any action taken or to be taken, is, by the
terms of this Agreement, required to be satisfactory to any Purchaser or the
Required Holder(s), the determination of such satisfaction shall be made by such
Purchaser or the Required Holder(s), as the case may be, in the sole and
exclusive judgment (exercised in good faith) of the Person(s) making such
determination.

 

11L.                      Governing Law.  This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice of law principles of the law
of such state that would permit the application of the laws of a jurisdiction
other than such state.

 

11M.                   Payments Due on Non-Business Days.  (a) For purpose of
the Series B Notes and the Series C Notes, anything in this Agreement or the
Notes to the contrary notwithstanding, any payment of principal of or interest,
or Yield-Maintenance Amount payable with respect to, any such Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

 

51

--------------------------------------------------------------------------------


 

(b) For purpose of the Series D Notes and any Series of Shelf Notes, anything in
this Agreement or the Notes to the contrary notwithstanding, (x) subject to
clause (y), any payment of interest on any such Note that is due on a date that
is not a Business Day shall be made on the next succeeding Business Day without
including the additional days elapsed in the computation of the interest payable
on such next succeeding Business Day, and (y) any payment of principal of or
Yield-Maintenance Amount on any such Note (including principal due on the final
maturity date of such Shelf Note) that is due on a date that is not a Business
Day shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

11N.                      Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11O.                     Jurisdiction and Process; Waiver of Jury Trial.

 

(i)                                     The Company irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement, the Notes or the other Transaction
Documents.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(ii)                                  The Company consents to process being
served by or on behalf of any holder of Notes in any suit, action or proceeding
of the nature referred to in paragraph 11O(i) by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, return receipt requested, to it at its address specified in
paragraph 11I or at such other address of which such holder shall then have been
notified pursuant to paragraph 11I.  The Company agrees that such service upon
receipt (a) shall be deemed in every respect effective service of process upon
it in any such suit, action or proceeding and (b) shall, to the fullest extent
permitted by applicable law, be taken and held to be valid personal service upon
and personal delivery to it.  Notices hereunder shall be conclusively presumed
received as evidenced by a delivery receipt furnished by the United States
Postal Service or any reputable commercial delivery service.

 

(iii)                               Nothing in this paragraph 11O shall affect
the right of any holder of a Note to serve process in any manner permitted by
law, or limit any right that the holders of any of the Notes may have to bring
proceedings against the Company in the courts of any appropriate jurisdiction or
to enforce in any lawful manner a judgment obtained in one jurisdiction in any
other jurisdiction.

 

52

--------------------------------------------------------------------------------


 

(iv)                              The parties hereto hereby waive trial by jury
in any action brought on or with respect to this Agreement, the Notes or any
other document executed in connection herewith or therewith.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES OF ANY NATURE CONCERNING THIS AGREEMENT AND THE MATTERS
CONTEMPLATED HEREBY (EACH, A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS
AGREEMENT, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”).  IN SUCH EVENT, THE PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE.  IN THE
EVENT THAT THE PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE
APPOINTED BY THE COURT.  THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE
COURT.  NOTHING IN THIS PARAGRAPH SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME
TO EXERCISE ANY AVAILABLE SELF-HELP REMEDIES, FORECLOSE AGAINST ANY COLLATERAL
OR OBTAIN PROVISIONAL REMEDIES.  THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF
THE REFEREE EQUALLY UNLESS THE REFEREE ORDERS OTHERWISE.  THE REFEREE SHALL ALSO
DETERMINE ALL ISSUES RELATING TO THE APPLICABILITY, INTERPRETATION, AND
ENFORCEABILITY OF THIS PARAGRAPH.  THE PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL
NOT BE ADJUDICATED BY A JURY.

 

11P.                       Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

 

11Q.                     Binding Agreement.  When this Agreement is executed and
delivered by the signatories hereto, it shall become a binding agreement
(subject to satisfaction of the conditions precedent set forth herein) of the
parties hereto.

 

11R.                      Confidentiality.  For the purposes of this paragraph
11R, “Confidential Information” means information delivered to any Purchaser by
or on behalf of the Company or any Subsidiary in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, provided
that such term does not include information that (a) was publicly known or
otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary, or (d) constitutes financial statements delivered to such Purchaser
under paragraph 5A that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers and employees (it being understood that such Persons will be informed
of the confidential nature of such Confidential Information and instructed to

 

53

--------------------------------------------------------------------------------


 

keep such Confidential Information confidential), (ii) its agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes) (it being understood
that such Persons will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential), (iii) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with this paragraph 11R, (iv) any other holder of
any Note, (v) any Institutional Investor to which it sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this paragraph 11R), (vi) any Person from which it offers to purchase
any security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by this paragraph 11R),
(vii) any federal or state regulatory authority having jurisdiction over such
Purchaser, (viii) the National Association of Insurance Commissioners (including
the Securities Valuations Office) or, in each case, any similar organization, or
any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (ix) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party (provided that, so long as
none of the Company or any of its affiliates is a party to such litigation, such
Purchaser shall, if not prohibited by applicable law, endeavor to notify the
Company prior to such delivery or disclosure), or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in
connection with the exercise of remedies hereunder or under any Transaction
Document, or any action or proceeding related to the Transaction Documents or
the enforcement of rights hereunder or thereunder.  Each holder of a Note, by
its acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this paragraph 11R as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this paragraph 11R.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this paragraph 11R, this paragraph 11R shall not be amended
thereby and, as between such Purchaser or such holder and the Company, this
paragraph 11R shall supersede any such other confidentiality undertaking.

 

54

--------------------------------------------------------------------------------


 

 

MATSON, INC., a Hawaii corporation

 

 

 

 

 

By:

/s/ Matthew J. Cox

 

Its:

President and Chief Executive Officer

 

 

 

By:

/s/ Joel M. Wine

 

Its:

Senior Vice President and Chief Financial Officer

 

55

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby accepted as of the date first above written.

 

 

 

PGIM, INC.

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

56

--------------------------------------------------------------------------------


 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a holder of Series B Notes,
Series C-1 Notes, Series C-2 Notes, Series C-3 Notes and Series D Notes

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

PRUCO LIFE INSURANCE COMPANY, as a holder of Series B Notes, Series C-2 Notes,
Series C-3 Notes and Series D Notes

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Assistant Vice President

 

 

THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD., as a holder of Series C-1 Notes

 

 

 

 

By:

Prudential Investment Management

 

 

(Japan), Inc., as Investment Manager

 

 

 

 

By:

PGIM, Inc., as Sub-Adviser

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

57

--------------------------------------------------------------------------------


 

GIBRALTAR LIFE INSURANCE CO., LTD., as a holder of Series C-1 Notes and
Series C-3 Notes

 

 

 

 

By:

Prudential Investment Management

 

 

Japan Co., Ltd., as Investment Manager

 

 

 

 

By:

PGIM Inc., as Sub-Adviser

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION, as a holder of Series C-2 Notes

 

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY, as a holder of Series C-2
Notes

 

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

58

--------------------------------------------------------------------------------


 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, as a holder of Series D Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY, as a holder of Series D Notes

 

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY, as a holder of Series D Notes

 

 

 

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

59

--------------------------------------------------------------------------------


 

PENSIONSKASSE DES BUNDES PUBLICA, as a holder of Series D Notes

 

 

 

 

By:

PGIM LIMITED, as Investment Manager

 

 

 

 

By:

Pricoa Capital Group Limited, as Sub-Advisor

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Director

 

 

ZURICH AMERICAN LIFE INSURANCE COMPANY, as a holder of Series D Notes

 

 

 

 

By:

Prudential Private Placement Investors, L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc. (as its General Partner)

 

 

 

 

 

 

 

By:

/s/ Cornelia Cheng

 

 

Vice President

 

 

60

--------------------------------------------------------------------------------


 

Each of the Guarantors hereby (a) consents to the amendments and other
modifications effected in this Third Amended and Restated Note Purchase and
Private Shelf Agreement and the other transactions contemplated hereby,
(b) reaffirms its obligations under the Multiparty Guaranty (and any Joinder
Agreement executed in connection therewith) and its waivers, as set forth in the
Multiparty Guaranty, of each and every one of the possible defenses to such
obligations, and (c) reaffirms that its obligations under the Multiparty
Guaranty are separate and distinct from the respective obligations of the
Company under the Third Amended and Restated Note Purchase and Private Shelf
Agreement and the Notes (as defined therein).

 

MATSON NAVIGATION COMPANY, INC., a Hawaii corporation

 

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

 

MATSON LOGISTICS, INC., a Hawaii corporation

 

 

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board

 

 

 

MATSON VENTURES, INC., a Hawaii corporation

 

 

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board and President

 

 

 

MATSON ALASKA, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

 

 

 

HORIZON LINES HOLDING CORP., a Delaware corporation

 

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

 

HORIZON LINES, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

61

--------------------------------------------------------------------------------


 

MATSON NAVIGATION COMPANY OF ALASKA, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

 

HORIZON LINES ALASKA VESSELS, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

 

HORIZON LINES MERCHANT VESSELS, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Matthew J. Cox

 

Title:

Chairman of the Board, President and CEO

 

 

62

--------------------------------------------------------------------------------


 

INFORMATION SCHEDULE

 

Authorized Officers for PIM

 

Jason Richardson

Cornelia Cheng

Managing Director

Vice President

PRUDENTIAL CAPITAL GROUP

PRUDENTIAL CAPITAL GROUP

2029 Century Park East, Suite 715

2029 Century Park East, Suite 715

Los Angeles, California 90067

Los Angeles, California 90067

Telephone:

(310) 295-5012

Telephone:

(310) 295-5013

Facsimile:

(310) 295-5019

Facsimile:

(310) 295-5019

jason.richardson@prudential.com

cornelia.cheng@prudential.com

 

Brad Wiginton

James McCrane

Vice President

PRUDENTIAL CAPITAL GROUP

PRUDENTIAL CAPITAL GROUP

Prudential Tower, 655 Broad Street

2029 Century Park East, Suite 715

14th Floor — South Tower

Los Angeles, California 90067

Newark, New Jersey 07102

Telephone:

(310) 295-5014

Telephone:

(973) 802-4222

Facsimile:

(310) 295-5019

Facsimile:

(973) 624-6432

brad.wiginton@prudential.com

james.mccrane@prudential.com

 

Charles Senner

 

PRUDENTIAL CAPITAL GROUP

 

Prudential Tower, 655 Broad Street

 

14th Floor — South Tower

 

Newark, New Jersey 07102

 

Telephone:

(973) 802-6660

 

 

Facsimile:

(973) 624-6432

 

 

charles.senner@prudential.com

 

 

63

--------------------------------------------------------------------------------


 

Authorized Officers for the Obligated Group Members

 

Joel M. Wine

Benedict J. Bowler

Chief Financial Officer

Treasurer

Matson, Inc.

Matson, Inc.

555 12th Street, 8th Floor

555 12th Street, 8th Floor

Oakland, California 94067

Oakland, California 94067

Telephone:

(510) 628-4565

Telephone:

510 628-4292

Facsimile:

(510) 463-8907

Facsimile:

510-463-8907

Email: jwine@matson.com

Email: bbowler@matson.com

 

Matthew J. Cox

 

President and Chief Executive Officer

 

Matson, Inc.

 

555 12th Street, 8th Floor

 

Oakland, California 94067

 

Telephone:

808-848-1334

 

 

Facsimile:

808-842-6048

 

 

Email: mcox@matson.com

 

 

64

--------------------------------------------------------------------------------


 

PURCHASER SCHEDULES
(Series D Notes)

 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

$

101,245,000

 

$

101,245,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number:

Account Name: Paying Agent DDA – Matson Navigation Company

Account Number:

FFC:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1” and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

 

Attention: Managing Director

With email copies to the following email addresses:

pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

The Prudential Insurance Company of America

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention: PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)           Send physical security by nationwide overnight delivery service
to:

 

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention: Michael Iacono - Trade Management manager

 

(b)           Send copy by email to:

 

james.evert@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Tax Identification No.: 22-1211670

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

$

50,000,000

 

$

50,000,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number:

Account Name: Paying Agent DDA – Matson Navigation Company

Account Number:

FFC:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1” and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

 

Attention: Managing Director

With email copies to the following email addresses:

pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

The Bank of New York Mellon Corp.

P.O. Box 392003

Pittsburgh, PA 15251-9003

 

Attention: P&I Dept.

 

Reference:            Account Name-The Lincoln National Life Insurance Company /
Custody Account No. 860209, PPN 57686G B#1

 

and

 

Lincoln Financial Group

1300 South Clinton Street, 5C-00

Fort Wayne, IN 46802

 

Attention: JoAnn Bryan - Investment Accounting

Fax: (260) 455-2622

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)           Send physical security by nationwide overnight delivery

service to:

 

The Depository Trust Company

570 Washington Blvd - 5th floor

Jersey City, NJ 07310

Attention: BNY Mellon/Branch Deposit Department

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (Account Name: The Lincoln National Life Insurance
Company; Custody Account Number: 860209).

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

(b)           Send copy by email:

 

james.evert@prudential.com

 

and

 

Private.Disbursements@Prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Tax Identification No.: 35-0472300

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of
Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY

 

$

26,645,000

 

$

26,645,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address:  214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number:

Account Name:  Paying Agent DDA — Matson Navigation Company

Account Number: 

FFC:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1” and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Legacy Insurance Company of New Jersey

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

 

Attention:  Managing Director

With email copies to the following email addresses:

pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

Prudential Legacy Insurance Company of New Jersey

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                Send physical security by nationwide
overnight delivery service to:

 

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention:  Michael Iacono - Trade Management manager

 

(b)                                 Send copy by email to:

 

james.evert@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Tax Identification No.:  27-2457213

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of
Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

PRUDENTIAL ARIZONA REINSURANCE TERM COMPANY

 

$

8,000,000

 

$

8,000,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address:  214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number:

Account Name:  Paying Agent DDA — Matson Navigation Company

Account Number: 

FFC: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1” and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Arizona Reinsurance Term Company

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

 

Attention:  Managing Director

With email copies to the following email addresses:

pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

Prudential Arizona Reinsurance Term Company

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                Send physical security by nationwide
overnight delivery service to:

 

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention:  Michael Iacono - Trade Management manager

 

(b)                                 Send copy by email to:

 

james.evert@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Tax Identification No.:  27-1629186

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of
Notes

to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY

 

$

5,570,000

 

$

5,570,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address:  214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number: 

Account Name:  Paying Agent DDA — Matson Navigation Company

Account Number: 

FFC:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1”, and the due date
and application (as among principal, interest and Yield-Maintenance Amount) of
the payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pruco Life Insurance Company

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

 

Attention:  Managing Director

With email copies to the following email addresses:

pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
to:

 

Pruco Life Insurance Company

c/o PGIM, Inc.

Prudential Tower

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

Attention:  PIM Private Accounting Processing Team

Email: Pim.Private.Accounting.Processing.Team@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                Send physical security by nationwide
overnight delivery service to:

 

PGIM, Inc.

655 Broad Street

14th Floor - South Tower

Newark, NJ 07102

 

Attention:  Michael Iacono - Trade Management manager

 

(b)                                 Send copy by email to:

 

james.evert@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Tax Identification No.:  22-1944557

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of
Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

Pensionskasse des Bundes PUBLICA

 

$

5,540,000

 

$

5,540,000

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address:  214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name:  U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number: 

Account Name:  Paying Agent DDA — Matson Navigation Company

Account Number: 

FFC: 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1” and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.

c/o Prudential Capital Group

2029 Century Park East, Suite 715

Los Angeles, CA 90067

 

Attention:  Managing Director

With email copies to the following email addresses:

pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

ASC.GSA.Delivery.Team@jpmorgan.com

Swiss.IFAS.Service.Team@jpmorgan.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)                                 Send physical security by nationwide
overnight delivery service to:

 

JPMorgan Chase Bank, N.A.

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

 

Attention:  Physical Receive Department

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (PUBLICA - PRIVATE PLACEMENT PRUDENTIAL; Account
Number:  GTI EAW94).

 

(b)                                 Send copy by email:

 

james.evert@prudential.com

 

and

 

Private.Disbursements@Prudential.com

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

 

 

 

 

Aggregate
Principal
Amount of
Notes
to be Purchased

 

Note
Denomination(s)

 

 

 

 

 

 

 

 

 

 

 

ZURICH AMERICAN LIFE INSURANCE COMPANY

 

$

3,000,000

 

$

3,000,000

 

 

 

 

 

 

 

 

 

 

 

Notes/Certificates to be registered in the name of: Hare & Co., LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficiary Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Beneficiary Address: 214 N. Tryon St 26th Floor, Charlotte, NC 28201

Primary Bank Name: U.S. Bank as Paying Agent for Prudential as Admin Agent

Primary ABA Number:

Account Name: Paying Agent DDA — Matson Navigation Company

Account Number:

FFC:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Each such wire transfer shall set forth the name of the Company, a reference to
“3.14% Senior Notes due September 14, 2031, PPN 57686G B#1” and the due date and
application (as among principal, interest and Yield-Maintenance Amount) of the
payment being made.

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Address for all communications and notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, CA 90067

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: Managing Director
With email copies to the following email addresses: pcglosangeles@prudential.com

cornelia.cheng@prudential.com

 

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

 

and for all notices relating solely to scheduled principal and interest payments
and written confirmations of wire transfers to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zurich American Life Insurance Company
Attn: Treasury T1-19
1400 American Lane
Schaumburg, IL 60196-1056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Contact: Robert Burne, Vice President-Treasurer
Telephone: (847) 762-7328
Facsimile: (847) 313-0807
E-mail: robert.burne@zurichna.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Address for Delivery of Notes:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(a)

Send physical security by nationwide overnight delivery service to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Depository Trust Company

570 Washington Blvd - 5th floor Jersey City, NJ 07310

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention: BNY Mellon/Branch Deposit Department

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please include in the cover letter accompanying the Notes a reference to the
Purchaser’s account number (ZALICO Private Placement Pru; Custody Account
Number: 3997208400).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

Send copy by email:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

james.evert@prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Private.Disbursements@Prudential.com

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Tax Identification No.: 36-3050975

 

 

 

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[FORM OF SERIES D NOTE]

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.

 

MATSON, INC.

 

3.14% SERIES D SENIOR NOTE DUE 2031

 

No. [       ]

[Date]

$[          ]

PPN 57686G B#1

 

FOR VALUE RECEIVED, the undersigned, MATSON, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Hawaii,
hereby promises to pay to [            ], or registered assigns, the principal
sum of [                     ] DOLLARS (or so much thereof as shall not have
been prepaid) on September 14, 2031, with interest (computed on the basis of a
360-day year of twelve 30-day months) (a) on the unpaid balance hereof at the
rate of 3.14% per annum from the date hereof, payable at maturity and
semiannually, on the 14th day of March and September in each year, commencing
with the March 14 or September 14 next succeeding the date hereof, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, on any overdue payment of interest and, during the continuance
of an Event of Default, on such unpaid balance and on any overdue payment of any
Yield-Maintenance Amount, at a rate per annum from time to time equal to the
greater of (i) 5.14% or (ii) 2.00% over the rate of interest publicly announced
by JPMorgan Chase Bank from time to time in New York, New York as its “base” or
“prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Yield-Maintenance-Amount with
respect to this Note are to be made in lawful money of the United States of
America at the main office of JPMorgan Chase Bank in New York, New York or at
such other place as the holder hereof shall have designated by written notice to
the Company as provided in the Agreement referred to below.

 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Third Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of September 14, 2016 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, on the one hand, and the Purchasers party thereto, on the other hand,
and is entitled to the benefits thereof.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer accompanied by a written instrument of
transfer duly executed by the

 

1

--------------------------------------------------------------------------------


 

registered holder hereof or such holder’s attorney duly authorized in writing, a
new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

 

The Company agrees to make required prepayments of principal on the dates and in
the amounts specified in the Agreement.  This Note is also subject to optional
prepayment, in whole or from time to time in part, on the terms specified in the
Agreement.

 

This Note is guaranteed by certain of the Company’s Subsidiaries pursuant to the
terms of that certain Multiparty Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount) and with the effect provided
in the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

MATSON, INC.

 

 

 

 

 

 

 

By

 

 

 

[Name]

 

 

[Title]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF SHELF NOTE]

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM THE
REQUIREMENT FOR SUCH A REGISTRATION STATEMENT.

 

MATSON, INC.

 

[  ]% SERIES      SENIOR NOTE DUE [        ]

 

No. [   ]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:  [Quarterly][Semi-annually] on each [STATE DATES]
FINAL MATURITY DATE:(1)
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:(2)

 

FOR VALUE RECEIVED, the undersigned, MATSON, INC. (herein called the “Company”),
a corporation organized and existing under the laws of the State of Hawaii,
hereby promises to pay to [                ], or registered assigns, the
principal sum of [                     ] DOLLARS [on the Final Maturity Date
specified above] [, payable on the Principal Prepayment Dates and in the amounts
specified above, and on the Final Maturity Date as specified above in an amount
equal to the unpaid balance of the principal hereof,] with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the Interest Rate per annum specified above, payable on the Final
Maturity Date specified above and on each Interest Payment Date specified above,
commencing with the Interest Payment Date next succeeding the date hereof, until
the principal hereof shall have become due and payable, and (b) on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Yield-Maintenance Amount, at a
rate per annum from time to time equal to the Default Rate, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand).

 

Payments of principal of, interest on and any Yield-Maintenance Amount with
respect to this Note are to be made in lawful money of the United States of
America at the main office of JPMorgan Chase Bank in New York, New York or at
such other place as the holder hereof shall have designated by written notice to
the Company in writing as provided in the Agreement referred to below.

 

--------------------------------------------------------------------------------

(1)  The Final Maturity Date must be no more than 30 years after the original
issuance date

(2)  The Remaining Average Life must be no more than 15 years after the original
issuance date.

 

1

--------------------------------------------------------------------------------


 

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Third Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of September 14, 2016 (as from time to time amended,
restated, supplemented or otherwise modified, the “Agreement”), between the
Company, on the one hand, and the Purchasers party thereto, on the other hand,
and is entitled to the benefits thereof.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer accompanied by a written instrument of
transfer duly executed by the registered holder hereof or such holder’s attorney
duly authorized in writing, a new Note for a like principal amount will be
issued to, and registered in the name of, the transferee.  Prior to due
presentment for registration of transfer, the Company may treat the person in
whose name this Note is registered as the owner hereof for the purpose of
receiving payment and for all other purposes, and the Company shall not be
affected by any notice to the contrary.

 

This Note is also subject to optional prepayment, in whole or from time to time
in part, at the times and on the terms specified in the Agreement.

 

This Note is guaranteed by certain of the Company’s Subsidiaries pursuant to the
terms of that certain Multiparty Guaranty.

 

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Yield-Maintenance Amount), and with the effect,
provided in the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

MATSON, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF DISBURSEMENT DIRECTION LETTER]

 

[On Company Letterhead - place on one page]

 

[Date]

 

The Prudential Insurance Company of America
The Lincoln National Life Insurance Company
Prudential Legacy Insurance Company of New Jersey
Prudential Arizona Reinsurance Term Company
Pruco Life Insurance Company
Pensionskasse des Bundes PUBLICA
Zurich American Life Insurance Company

 

c/o Prudential Capital Group
Four Embarcadero Center, Suite 2700
San Francisco, California 94111

 

Re:                             3.14% Series D Senior Notes due 2031
(collectively, the “Notes”)

 

Ladies and Gentlemen:

 

Reference is made to that certain Third Amended and Restated Note Purchase and
Private Shelf Agreement (the “Agreement”), dated September 14, 2016, between
Matson, Inc., a Hawaii corporation (the “Company”), and you and the Purchasers
party thereto.  Capitalized terms used herein shall have the meanings assigned
to such terms in the Agreement.

 

You are hereby irrevocably authorized and directed to disburse the $200,000,000
purchase price of the Notes by wire transfer of immediately available funds to
[bank name and address], ABA #              , for credit to the account of the
              , account no.                .

 

Disbursement when so made shall constitute payment in full of the purchase price
of the Notes and shall be without liability of any kind whatsoever to you.

 

 

Very truly yours,

 

 

 

MATSON, INC.

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF REQUEST FOR PURCHASE]

 

MATSON, INC.

 

Reference is made to the Third Amended and Restated Note Purchase and Private
Shelf Agreement (the “Agreement”), dated as of September 14, 2016, between
Matson, Inc. (the “Company”), on the one hand, and the Purchasers party thereto,
on the other hand.  All terms herein that are defined in the Agreement have the
respective meanings specified in the Agreement.  Pursuant to paragraph 2B(3) of
the Agreement, the Company hereby makes the following Request for Purchase:

 

Individual specifications of the notes covered hereby (the “Notes”):

 

Principal Amount

 

Final Maturity Date

 

Principal Prepayment
Dates and Amounts

 

Interest Payment Period

 

 

 

 

 

 

 

*

 

**

 

***

 

[quarterly] [semi-annually]

 

Use of proceeds of the Notes:

 

Proposed day for the closing of the purchase and sale of the Notes:

 

The purchase price of the Notes is to be transferred to:

 

Name, Address and ABA Routing
Number of Bank

 

Number of Account

 

Name & Telephone No. of Bank
Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Company certifies (a) that the representations and warranties contained in
paragraph 8 of the Agreement are true on and as of the date of this Request for
Purchase (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they are true on and

 

--------------------------------------------------------------------------------

*Minimum of $10,000,000; Notwithstanding anything to the contrary appearing in
the Agreement or this Request for Purchase, in no event shall any Note be
purchased under the Facility by a Prudential Affiliate described in
clause (i) of the definition thereof if, upon giving effect to such purchase and
the use of proceeds thereof, the aggregate principal amount all Notes and any
other notes of the Company then outstanding and held by all Prudential
Affiliates described in such clause, would exceed $325,000,000.

 

** Not more than 30 years after original issuance.

 

*** Average Life to be not more than 15 years.

 

1

--------------------------------------------------------------------------------


 

as of such earlier date), and (b) that there exists on the date of this Request
for Purchase no Event of Default or Default (both before and after giving effect
to the issuance and purchase of the Notes contemplated hereby).

 

Dated:                                          ,               

 

 

MATSON, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF CONFIRMATION OF ACCEPTANCE]

 

MATSON, INC.

 

Reference is made to the Third Amended and Restated Note Purchase and Private
Shelf Agreement (the “Agreement”), dated as of September 14, 2016, between
Matson, Inc. (the “Company”), on the one hand, and the Purchasers party thereto,
on the other hand.  All terms used herein that are defined in the Agreement have
the respective meanings specified in the Agreement.

 

Prudential or the Prudential Affiliate which is named below as a Purchaser of
Notes hereby confirms the representations as to such Notes set forth in
paragraph 9 of the Agreement, and agrees to be bound by the provisions of
paragraph 2B(5) and 2B(7) of the Agreement.

 

Pursuant to paragraph 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

 

I.

 

Accepted Notes: Aggregate principal amount $                       .

 

 

 

 

 

(A)

 

(a)

 

Name of Purchaser:

 

 

 

 

(b)

 

Principal amount:

 

 

 

 

(c)

 

Final maturity date:

 

 

 

 

(d)

 

Principal prepayment dates and amounts:

 

 

 

 

(e)

 

Interest rate:

 

 

 

 

(f)

 

Interest payment period: [quarterly] [semi-annually]

 

 

 

 

(g)

 

Payment and notice instructions: As set forth on attached Purchaser Schedule.

 

 

 

 

 

 

 

 

 

(B)

 

(a)

 

Name of Purchaser:

 

 

 

 

(b)

 

Principal amount:

 

 

 

 

(c)

 

Final maturity date:

 

 

 

 

(d)

 

Principal prepayment dates and amounts:

 

 

 

 

(e)

 

Interest rate:

 

 

 

 

(f)

 

Interest payment period: [quarterly] [semi-annually]

 

 

 

 

(g)

 

Payment and notice instructions: As set forth on attached Purchaser Schedule.

 

 

 

 

 

 

 

 

 

[(C), (D) . . . same information as above.]

 

 

 

II.

 

Closing Day:                                      ,               

 

Dated:                                       ,                 

 

--------------------------------------------------------------------------------

*  Note that Purchaser Schedule must include electronic notice address
information.

 

1

--------------------------------------------------------------------------------


 

 

MATSON, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PGIM, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title: Vice President

 

 

 

[PRUDENTIAL AFFILIATE]

 

 

 

 

 

By:

 

 

Name:

 

Title: Vice President

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4A(3)

 

[REQUIRED PREPAYMENTS OF SERIES D NOTES]

 

Matson, Inc.

Series D Note Principal Amortization Schedule

 

Payment

 

Principal

 

Principal

 

Date

 

Payments

 

Remaining

 

9/14/2016

 

 

 

$

200,000,000.00

 

3/14/2017

 

 

 

$

200,000,000.00

 

9/14/2017

 

 

 

$

200,000,000.00

 

3/14/2018

 

 

 

$

200,000,000.00

 

9/14/2018

 

 

 

$

200,000,000.00

 

3/14/2019

 

$

6,000,000.00

 

$

194,000,000.00

 

9/14/2019

 

$

6,000,000.00

 

$

188,000,000.00

 

3/14/2020

 

$

9,200,000.00

 

$

178,800,000.00

 

9/14/2020

 

$

9,200,000.00

 

$

169,600,000.00

 

3/14/2021

 

$

9,200,000.00

 

$

160,400,000.00

 

9/14/2021

 

$

9,200,000.00

 

$

151,200,000.00

 

3/14/2022

 

$

9,200,000.00

 

$

142,000,000.00

 

9/14/2022

 

$

9,200,000.00

 

$

132,800,000.00

 

3/14/2023

 

$

9,200,000.00

 

$

123,600,000.00

 

9/14/2023

 

$

9,200,000.00

 

$

114,400,000.00

 

3/14/2024

 

$

7,150,000.00

 

$

107,250,000.00

 

9/14/2024

 

$

7,150,000.00

 

$

100,100,000.00

 

3/14/2025

 

$

7,150,000.00

 

$

92,950,000.00

 

9/14/2025

 

$

7,150,000.00

 

$

85,800,000.00

 

3/14/2026

 

$

7,150,000.00

 

$

78,650,000.00

 

9/14/2026

 

$

7,150,000.00

 

$

71,500,000.00

 

3/14/2027

 

$

7,150,000.00

 

$

64,350,000.00

 

9/14/2027

 

$

7,150,000.00

 

$

57,200,000.00

 

3/14/2028

 

$

7,150,000.00

 

$

50,050,000.00

 

9/14/2028

 

$

7,150,000.00

 

$

42,900,000.00

 

3/14/2029

 

$

7,150,000.00

 

$

35,750,000.00

 

9/14/2029

 

$

7,150,000.00

 

$

28,600,000.00

 

3/14/2030

 

$

7,150,000.00

 

$

21,450,000.00

 

9/14/2030

 

$

7,150,000.00

 

$

14,300,000.00

 

3/14/2031

 

$

7,150,000.00

 

$

7,150,000.00

 

9/14/2031

 

$

7,150,000.00

 

$

0.00

 

 

1

--------------------------------------------------------------------------------